Exhibit 10.6
PURCHASE AND SALE AGREEMENT
by and between
ENCORE OPERATING, L.P.
(SELLER)
and
QUANTUM RESOURCES MANAGEMENT, LLC
(BUYER)
Dated March 31, 2010
Effective May 1, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    1  
1.1 “Accounting Dispute”
    1  
1.2 “Accounting Dispute Notice”
    1  
1.3 “Accounting Referee”
    1  
1.4 “Affiliate”
    1  
1.5 “Aggregate Defect Basket”
    1  
1.6 “Agreement”
    1  
1.7 “Allocated Value”
    1  
1.8 “Assets”
    1  
1.9 “Assumed Obligations”
    2  
1.10 “Audit Firm”
    2  
1.11 “Business Day”
    2  
1.12 “Buyer’s Credits”
    2  
1.13 “Buyer Indemnitees”
    2  
1.14 “Casualty Loss
    2  
1.15 “Claim Notice”
    2  
1.16 “Claims”
    2  
1.17 “Closing”
    3  
1.18 “Closing Date”
    3  
1.19 “Closing Deferred Property”
    3  
1.20 “Confidentiality Agreement”
    3  
1.21 “Conveyances”
    3  
1.22 “Cure Period”
    3  
1.23 “Defect Value”
    3  
1.24 “Defensible Title”
    3  
1.25 “De Minimis Claim”
    3  
1.26 “Effective Date” or “Effective Time”
    3  
1.27 “Environmental Defect”
    3  
1.28 “Environmental Defect Notice Date”
    4  
1.29 “Environmental Law”
    4  
1.30 “Environmental Obligations”
    4  
1.31 “Excluded Assets”
    4  
1.32 “Expiration Date”
    6  
1.33 “Final Settlement,” “Final Settlement Date” and “Final Settlement
Statement”
    6  
1.34 “Financial Statements”
    6  
1.35 “Governmental Entity”
    6  
1.36 “Hydrocarbons”
    6  
1.37 “Indemnified Party”
    6  
1.38 “Indemnifying Party”
    6  
1.39 “Indemnity Deductible”
    6  
1.40 “Inventory Hydrocarbons”
    6  
1.41 “Knowledge”
    6  
1.42 “Laws” or “Law”
    6  
1.43 “Leases”
    6  

- i -



--------------------------------------------------------------------------------



 



         
1.44 “Liability”
    7  
1.45 “NORM”
    7  
1.46 “Performance Deposit”
    7  
1.47 “Permitted Encumbrances”
    7  
1.48 “Person”
    7  
1.49 “Plugging and Abandonment Obligations”
    7  
1.50 “Preferential Purchase Rights”
    8  
1.51 “Purchase Price”
    8  
1.52 “Purchase Price Allocation Schedule”
    8  
1.53 “Real Property, Personal Property and Incidental Rights”
    8  
1.54 “Records”
    9  
1.55 “Regulated Substances”
    9  
1.56 “Request Date”
    9  
1.57 “Retained Obligations”
    9  
1.58 “Seller Indemnitees”
    10  
1.59 “Seller’s Credits”
    10  
1.60 “Survival Period”
    10  
1.61 “Termination Date”
    10  
1.62 “Third Party Claim”
    10  
1.63 “Third Party Interests”
    10  
1.64 “Title Defect”
    10  
1.65 “Title Defect Notice Date”
    10  
1.66 “Title Defect Property”
    10  
1.67 “Value Arbitrator
    10  
1.68 “Transfer Requirement”
    10  
1.69 “Waiver Notice Date”
    10  
1.70 “Well” or “Wells”
    10  
ARTICLE 2 - AGREEMENT TO PURCHASE AND SELL
    10  
ARTICLE 3 - PURCHASE PRICE AND PAYMENT
    11  
3.1 Purchase Price.
    11  
3.2 Performance Deposit.
    11  
3.3 Purchase Price Adjustments
    11  
3.4 Allocation of Purchase Price.
    14  
ARTICLE 4 . — SELLER’S REPRESENTATIONS AND WARRANTIES
    14  
ARTICLE 5 . — BUYER’S REPRESENTATIONS AND WARRANTIES
    17  
ARTICLE 6 . — ACCESS TO INFORMATION AND INSPECTIONS
    19  
6.1 Title Files
    19  
6.2 Other Files
    19  
6.3 Copies
    19  
6.4 Confidentiality Agreement
    20  
6.5 Inspections
    20  
6.6 No Warranty or Representation on Seller’s Information
    20  
6.7 Inspection Indemnity
    20  
6.8 Amendments to Exhibits
    21  
ARTICLE 7 . – ENVIRONMENTAL MATTERS AND ADJUSTMENTS
    21  
7.1 Environmental Defects Notice
    21  

- ii -



--------------------------------------------------------------------------------



 



         
7.2 Waiver of Environmental Defects
    22  
7.3 Remedies for Environmental Defects
    22  
7.4 Aggregate Defect Basket
    22  
7.5 Purchase Price Adjustment for Environmental Defect
    22  
ARTICLE 8 . — TITLE DEFECTS AND ADJUSTMENTS
    22  
8.1 Seller’s Title
    22  
8.2 Notice of Title Defects
    26  
8.3 Title Defect Adjustment
    27  
8.4 Environmental Defect and Title Defect Values
    28  
8.5 Government Approvals Respecting Assets
    30  
ARTICLE 9 . — OPTION TO TERMINATE
    31  
9.1 Option to Terminate for Defects
    31  
9.2 Option to Terminate for Defects and Other Matters
    31  
9.3 Dispute as to Defect Values
    31  
ARTICLE 10 . — PREFERENTIAL PURCHASE RIGHTS AND CONSENTS OF THIRD PARTIES
    32  
10.1 Actions and Consents
    32  
ARTICLE 11 . — COVENANTS
    33  
11.1 Covenants of Seller Pending Closing
    33  
11.2 Limitations on Seller’s Covenants Pending Closing
    34  
11.3 Employees
    34  
11.4 Notification of Breaches
    34  
11.5 Financial Information
    35  
ARTICLE 12 . — CLOSING CONDITIONS
    35  
12.1 Seller’s Closing Conditions
    35  
12.2 Buyer’s Closing Conditions
    36  
ARTICLE 13 . — CLOSING
    37  
13.1 Closing
    37  
13.2 Seller’s Closing Obligations
    37  
13.3 Buyer’s Closing Obligations
    38  
13.4 Joint Closing Obligations
    38  
ARTICLE 14 - LIMITATIONS ON WARRANTIES AND REMEDIES/DTPA- WAIVER
    38  
14.1 Limitations on Warranties and Remedies
    38  
14.2 Waiver of Trade Practices Acts
    39  
ARTICLE 15 . — CASUALTY LOSS AND CONDEMNATION
    41  
ARTICLE 16 . — TERMINATION
    41  
16.1 Termination.
    41  
16.2 Effect of Termination
    41  
16.3 Distribution of Deposit Upon Termination
    42  
16.4 Other Remedies
    42  
16.5 Limitations on Damages
    42  
ARTICLE 17 . — ASSUMPTION AND INDEMNITY
    42  
17.1 Assumed Obligations
    42  
17.2 Buyer’s Indemnity
    43  
17.3 Seller’s Indemnity
    43  
17.4 Stipulation Regarding Express Negligence And Fault
    44  

- iii -



--------------------------------------------------------------------------------



 



         
17.5 Broker or Finder’s Fee
    44  
17.6 Litigation
    44  
17.7 Indemnification Procedures
    44  
17.8 Liability Limitation
    46  
ARTICLE 18 . — GAS IMBALANCES
    46  
ARTICLE 19 . — TRANSITION
    47  
19.1 Turnover of Operatorship
    47  
19.2 Interim Operations
    47  
19.3 No Liability
    48  
19.4 Seller Compensation
    48  
19.5 Post-Closing Transition
    48  
ARTICLE 20 . — MISCELLANEOUS
    48  
20.1 Receivables and other Excluded Funds
    48  
20.2 Public Announcements
    49  
20.3 Filing and Recording of Assignments, etc.
    49  
20.4 Further Assurances and Records
    49  
20.5 Notices
    50  
20.6 Incidental Expenses
    51  
20.7 Waiver
    51  
20.8 Binding Effect; Assignment
    52  
20.9 Taxes
    52  
20.10 Audits
    53  
20.11 Like-Kind Exchanges
    53  
20.12 Governing Law
    54  
20.13 Entire Agreement
    54  
20.14 Severability
    54  
20.15 Exhibits and Schedules
    54  
20.16 Suspended Funds
    54  
20.17 Survival
    55  
20.18 Subsequent Adjustments
    55  
20.19 Counterparts
    55  
20.20 Subrogation
    56  
20.21 Government Reviews
    56  
20.22 Change of Name
    56  
20.23 Replacement of Bonds, Letters of Credit and Guarantees
    56  
20.24 No Third-Party Beneficiaries
    56  

- iv -



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit “A”
  Leases
Exhibit “B”
  Wells
Exhibit “B-1”
  Future Wells
Exhibit “C”
  Right-of Ways, Easements and Surface Estates
Exhibit “C-1”
  Minerals and Royalties
Exhibit “D”
  Contracts and Other Agreements
Exhibit “E”
  Excluded Assets
Exhibit “F”
  Allocated Values
Exhibit “G”
  Conveyance, Assignment and Bill of Sale
Exhibit “H”
  Litigation
Exhibit “I”
  Payouts Balances
Exhibit “J”
  Gas and Oil Imbalances
Exhibit “K”
  Consents to Assign, Preferential Rights to Purchase and Burdens
Exhibit “L”
  [Reserved]
Exhibit “M”
  Non-Foreign Affidavit
Exhibit “N”
  Assignments Due Seller
Exhibit “O”
  Assignments Owed By Seller
Exhibit “P”
  Mortgages, Liens and Encumbrances
Exhibit “Q”
  Post-Closing Transition, Accounting and Reporting Agreement
 
   
SCHEDULES
   
 
   
Schedule 4(j)
  Noncompliance/Notices
Schedule 4(k)
  Permits/Defaults
Schedule 4(q)
  AFEs
Schedule 4(s)
  P&A Notices
Schedule 4(t)
  Tax Disputes
Schedule 4(u)
  Seller’s Bonds and Letters of Credit
Schedule 4(w)
  Unassigned Interests

- v -



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (“Agreement”), dated as of March 31, 2010,
is by and between Encore Operating, L.P., a Delaware limited partnership
(“Seller”), and Quantum Resources Management, LLC, a Delaware limited liability
company (“Buyer”). Seller and Buyer are sometimes referred to herein
individually as a “Party” or collectively as “Parties.”
R E C I T A L S
     WHEREAS, Seller owns certain oil and gas leasehold interests and related
assets more fully described on the exhibits hereto; and
     WHEREAS, Seller desires to sell and Buyer desires to acquire these
interests and related assets on the terms and conditions hereinafter provided;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Seller and Buyer hereby agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 “Accounting Dispute” shall be as defined in Section 3.3(c).
     1.2 “Accounting Dispute Notice” shall be as defined in Section 3.3(c).
     1.3 “Accounting Referee” shall be as defined in Section 3.3(c)
     1.4 “Affiliate” shall mean with respect to any Person, a Person that
directly or indirectly controls, is controlled by or is under common control
with such Person, with control in such context (including, with its correlative
meaning, “controlled by” and “under common control with”) meaning the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.
     1.5 “Aggregate Defect Baskets” shall be as defined in Section 7.4.
     1.6 “Agreement” shall mean this Purchase and Sale Agreement between Seller
and Buyer.
     1.7 “Allocated Value” shall be as defined in Section 3.4 and as set forth
on Exhibit “F.”
     1.8 “Assets” shall mean the following described assets and properties
(except to the extent constituting Excluded Assets):
     (a) the Leases;
Schedule 4(w) -
Page 1

 



--------------------------------------------------------------------------------



 



     (b) the Real Property, Personal Property and Incidental Rights; and
     (c) the Inventory Hydrocarbons.
     1.9 “Assumed Obligations” shall mean with respect to the Assets:
     (a) the Plugging and Abandonment Obligations;
     (b) all Environmental Obligations, whether related to, attributable to, or
arising from events occurring before or after the Effective Date, except those
specifically included in the definition of “Retained Obligations” and as
provided in Seller’s Indemnity set forth in Section 17.3;
     (c) subject to Article 18, all obligations with respect to gas production,
sales or, processing imbalances with third Persons;
     (d) except as otherwise provided in this Agreement, all other Liabilities,
Claims, duties, and obligations that arise out of the ownership, operation or
use of the Assets after the Effective Time, including, but not limited to, the
payment of all operating expenses and capital expenditures relating to the
Assets, all Liabilities, duties, and obligations, express or implied, imposed
upon Seller under the provisions of the Leases (including, without limitation,
the payment of royalties) and any and all assignments, subleases, farmout
agreements, participation agreements, joint venture agreements, assignments of
overriding royalty, joint operating agreements, easements, rights-of-way, and
all other contracts, agreements and instruments affecting the Leases, or the
premises covered thereby, whether recorded or unrecorded, whether listed or not
on Exhibit “D,” and under all applicable Laws; and
     (e) responsibility and Liability for the litigation and threatened
litigation listed on Exhibit “H,” and the Claims thereunder, solely to the
extent (in each case) Buyer is to be responsible therefor as provided in
Section 17.6.
     1.10 “Audit Firm” shall be as defined in Section 11.5 (b).
     1.11 “Business Day” shall mean any day that is not Saturday or Sunday or
any other day on which commercial banks are required or authorized by Law to be
closed in the City of Dallas, Texas.
     1.12 “Buyer’s Credits” shall be as defined in Section 3.3(a)(ii).
     1.13 “Buyer Indemnitees” shall be as defined in Section 17.3.
     1.14 “Casualty Loss shall be as defined in Article 15.
     1.15 “Claim Notice” shall be defined in Section 17.7(b).
     1.16 “Claims” shall mean all claims, demands, losses, damages, punitive
damages, costs, expenses, causes of action and judgments of any kind or
character including, without

- 2 -



--------------------------------------------------------------------------------



 



limitation, any interest, penalty, attorneys’ fees and other costs and expenses
incurred in connection therewith or the defense thereof.
      1.17 “Closing” shall be as defined in Section 13.1.
      1.18 “Closing Date” shall be as defined in Section 13.1.
      1.19 “Closing Deferred Property” shall be as defined in Section 8.3(b).
      1.20 “Confidentiality Agreement” shall be as defined in Section 6.4.
      1.21 “Conveyances” shall be as defined in Section 8.1(b).
      1.22 “Cure Period” shall be as defined in Section 8.3(a).
      1.23 “Defect Value” shall be as defined in Section 8.4.
      1.24 “Defensible Title” shall be as defined in Section 8.1(e).
      1.25 “De Minimis Claim” shall be as defined in Section 17.8(a).
      1.26 “Effective Date” or “Effective Time” shall mean 7:00 a.m., Central
Standard Time, on May 1, 2010.
      1.27 “Environmental Defect” shall mean:
     (a) a condition or activity with respect to an Asset that is in violation,
or reasonably likely to violate, any Environmental Law, or any surface or
mineral lease obligation, or other condition which create Environmental
Obligations, whether an express or implied obligation, relating to natural
resources, conservation, the environment, or the emission, release, storage,
treatment, disposal, transportation, handling or management of industrial or
solid waste, hazardous waste, hazardous or toxic substances, chemicals or
pollutants, petroleum, including crude oil, natural gas, natural gas liquids, or
liquefied natural gas, and any wastes associated with the exploration and
production of oil and gas (“Regulated Substances”); or
     (b) the presence of Regulated Substances in the soil, groundwater, or
surface water in, on, at or under an Asset in any manner or quantity which is
required to be remediated by Environmental Law or by any applicable action or
guidance levels or other standards published by any Governmental Entity with
jurisdiction over the Assets, or by a surface or mineral lease obligation,
whether an express or implied obligation.
     Notwithstanding the foregoing, the Parties agree and acknowledge that
(i) Buyer will be provided an opportunity to examine the Assets for potential
naturally occurring radioactive materials (“NORM”), and any potential
obligations with respect to NORM, and (ii) that the presence of NORM on any of
the Assets may not be raised by Buyer as the subject of an Environmental Defect.

- 3 -



--------------------------------------------------------------------------------



 



     1.28 “Environmental Defect Notice Date” shall be as defined in Section 7.1.
     1.29 “Environmental Law” shall mean any and all federal, state or local
Laws entered, issued or made by any Governmental Entity pertaining to pollution,
protection of human health or the environment, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et. seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and all similar Laws
entered, issued or made by any Governmental Entity having jurisdiction over the
Assets or the operation thereof, and all amendments to such Laws.
     1.30 “Environmental Obligations” shall mean all Liabilities, obligations,
expenses (including, without limitation, all attorneys’ fees), fines, penalties,
Claims (including natural resource Claims) of any nature, associated with the
Assets, and attributable to or resulting from:
     (a) pollution or contamination of soil, surface water, groundwater or air,
on, in, by, from or under the Assets or lands in the vicinity thereof, and any
other contamination of or adverse effect upon the environment;
     (b) underground injection activities and waste disposal;
     (c) clean-up responses, remedial, control or compliance costs, including
the required cleanup or remediation of spills, pits, lakes, ponds, or lagoons,
including any subsurface or surface pollution caused by such spills, pits,
lakes, ponds, or lagoons;
     (d) noncompliance with applicable land use, permitting, surface
disturbance(s), licensing or notification requirements, including those in a
surface or mineral lease, whether an express or implied obligation;
     (e) violation of any federal, state or local Environmental Law or land use
Law, or surface or mineral lease obligation, whether an express or implied
obligation;
     (f) any other violation which could qualify as an Environmental Defect
(without being limited to Assets); and
     (g) any and all indemnity obligations of Seller with respect to the above,
along with any and all Claims against Seller for indemnity with respect to the
above, under, pursuant to or arising from any acquisition, purchase and sale or
other agreement.
     1.31 “Excluded Assets” shall mean the following:
     (a) all corporate, financial, and tax records of Seller, and those records
subject to attorney/client privilege; however, Buyer shall be entitled to
receive copies of any tax records

- 4 -



--------------------------------------------------------------------------------



 



which directly relate to any Assumed Obligations, or which are necessary for
Buyer’s ownership, administration, or operation of the Assets;
     (b) (i) all trade credits, accounts receivable, notes receivable and other
receivables attributable to the Assets with respect to any period of time prior
to the Effective Time; (ii) all deposits, cash, checks in process of collection,
cash equivalents and funds attributable to the Assets with respect to any period
of time prior to the Effective Time; and (iii) all proceeds, income or revenues
accruing with respect to the Assets prior to the Effective Time;
     (c) all Claims of Seller arising from acts, omissions or events, or damage
to or destruction of the Asset(s), occurring prior to the Effective Time;
provided, however, Seller shall transfer to Buyer all Claims of Seller against
prior owners of the Assets or third Persons associated with or relating to
Environmental Obligations that are not Retained Obligations;
     (d) except as otherwise provided in Article 15, all rights, titles, Claims
and interests of Seller relating to the Assets prior to the Effective Time
(i) under any policy or agreement of insurance or indemnity, subject to Buyer’s
rights of subrogation under Section 20.20 below; (ii) under any bond; or
(iii) to any insurance or condemnation proceeds or awards;
     (e) all Hydrocarbons produced from or attributable to the Assets with
respect to all periods prior to the Effective Time, together with all proceeds
from or of such Hydrocarbons, except the Inventory Hydrocarbons and the unsold
inventory of gas plant products, if any, attributable to the Assets as of the
Effective Time;
     (f) Claims of Seller for refund of or loss carry forwards with respect to
(i) production, windfall profit, severance, ad valorem or any other taxes
attributable to any period prior to the Effective Time, or (ii) income or
franchise taxes;
     (g) all amounts due or payable to Seller as adjustments or refunds under
any contracts or agreements (including take-or-pay Claims) affecting the Assets
with respect to any period prior to the Effective Time;
     (h) all amounts due or payable to Seller as adjustments to insurance
premiums related to the Assets with respect to any period prior to the Effective
Time;
     (i) all proceeds, income or revenues accruing (and any security or other
deposits made) with respect to the Assets, and all accounts receivable
attributable to the Assets that are attributable to the period prior to the
Effective Time;
     (j) all of Seller’s intellectual property, including, but not limited to,
proprietary computer software, patents, trade secrets, copyrights, names, marks
and logos; and
     (k) all 2-D and 3-D seismic, geochemical and geophysical information and
data (including seismic data licensed from third parties, including reprocessed
data, unless the Buyer is willing to pay all third Person transfer fees) and, to
the extent not expressly included in Section 1.53(e), interpretive data,
technical evaluations, technical outputs, reserve estimates and economic
estimates; provided, however, Seller shall grant to Buyer a license,

- 5 -



--------------------------------------------------------------------------------



 



in a mutually agreeable form with regard to any proprietary geophysical data
which Seller owns and which covers the Assets, containing the following
provisions among others (i) royalty free, (ii) perpetual, and (iii) assignable
by Buyer to one or more assignees provided such assignees contemporaneously
acquire all or a portion of the Assets and any such assignees of Buyer shall not
have the right to further assign said license; and
     (l) all of those certain Excluded Assets identified in Exhibit “E.”
     1.32 “Expiration Date” shall be as defined in Section 20.17(a).
     1.33 “Final Settlement,” “Final Settlement Date” and “Final Settlement
Statement” shall be as defined in Section 3.3(c).
     1.34 “Financial Statements” {intentionally deleted}.
     1.35 “Governmental Entity” means any federal, state, municipal, domestic or
foreign court, tribunal, administrative agency, department, commission, board,
bureau or other governmental authority or instrumentality.
     1.36 “Hydrocarbons” shall mean crude oil, natural gas, casinghead gas,
condensate, sulphur, natural gas liquids and other liquid or gaseous
hydrocarbons, and shall also refer to all other minerals of every kind and
character which may be covered by or included in the Assets.
     1.37 “Indemnified Party” shall be as defined in Section 17.7(a).
     1.38 “Indemnifying Party” shall be as defined in Section 17.7(a).
     1.39 “Indemnity Deductible” shall be as defined in Section 17.8(a).
     1.40 “Inventory Hydrocarbons” shall mean all merchantable oil and
condensate produced from or attributable to the Leases prior to the Effective
Time which have not been sold by Seller and are in storage at the Effective
Time.
     1.41 “Knowledge” means the actual knowledge of a Person, and if the Person
is a corporation or limited liability company, the actual knowledge of the
corporation’s or limited liability company’s officers or Land Manager-Business
Development, and if the Person is a limited partnership, the actual knowledge of
the officers or Land Manager-Business Development of the general partner of the
limited partnership.
     1.42 “Laws” or “Law” shall mean all statutes, laws, ordinances,
regulations, orders, rules, codes, permits, franchises, licenses, certificates,
writs, injunctions, or decrees of the United States, any state or commonwealth,
any municipality, any foreign country, any territory or possession, or any
Governmental Entity.
     1.43 “Leases” shall mean, all rights, titles, claims and interests owned by
Seller in and to the oil, gas and/or mineral leases, or the lands covered by
said leases, or in lands pooled or unitized with such leases set forth on
Exhibit “A,” or which Seller is entitled to

- 6 -



--------------------------------------------------------------------------------



 



receive by reason of any participation, joint venture, farmin, farmout, joint
operating agreement, unitization agreement, or other agreement, in and to the
oil, gas and/or mineral leases set forth on Exhibit “A,” including all leasehold
estates, royalty interests, overriding royalty interests, net revenue interests,
executory interests, net profit interests, working interests, reversionary
interests, mineral interests, and any other interests of Seller in said oil, gas
and/or mineral leases, or lands covered by said leases, it being the intent
hereof that the leases, properties and interests and the legal descriptions and
depth limitations set forth on Exhibit “A” or in instruments described in
Exhibit “A,” includes all of Seller’s right, title and interest in said oil, gas
and/or mineral leases, other than the Excluded Assets, including but not limited
to those described on Exhibit “A” or in instruments described in Exhibit “A”
even though such interests may be incorrectly described in Exhibit “A” or
omitted from Exhibit “A.”
     1.44 “Liability” means any liability (whether asserted or unasserted,
whether liquidated or unliquidated, whether known or unknown, and whether due or
to become due).
     1.45 “NORM” shall be as defined in the definition of the “Environmental
Defect.”
     1.46 “Performance Deposit” shall be as defined in Section 3.2.
     1.47 “Permitted Encumbrances” shall be as defined in Section 8.1(h).
     1.48 “Person” shall mean any individual, firm, partnership, corporation,
limited liability company, joint venture, trust, unincorporated organization or
other entity or organization.
     1.49 “Plugging and Abandonment Obligations” shall mean the responsibility
and Liability, including but not limited to Claims for damages and/or other
relief, for the following plugging and abandonment obligations related to the
Assets, regardless of whether they are attributable to the ownership or
operation of the Assets before or after the Effective Time:
     (a) the necessary and proper plugging, replugging and abandonment of all
Wells, whether plugged and abandoned before or after the Effective Time;
     (b) the necessary and proper removal, abandonment, and disposal of all
platforms, structures, pipelines, equipment, abandoned property and junk located
on or comprising part of the Assets;
     (c) to the extent required by the applicable authorized Governmental Entity
and the owners of the property affected, the necessary and proper capping and
burying of all associated flow lines located on or comprising part of the
Assets;
     (d) the necessary and proper restoration of the Assets and/or the property
covered by the Assets or upon which the Assets are located, both surface,
surface water, groundwater, waterbottom and subsurface, to such condition as may
be required by applicable Laws or contract;

- 7 -



--------------------------------------------------------------------------------



 



     (e) any necessary clean-up or disposal of Assets contaminated by NORM as
may be required by applicable Laws or contract;
     (f) all plugging, abandonment and obligations arising from contractual
requirements and demands made by authorized Governmental Entity or Persons
claiming an interest in the Assets and/or the property covered by the Assets or
upon which the Assets are located; and
     (g) any and all indemnity obligations of Seller with respect to any of the
above, along with any and all Claims against Seller for indemnity with respect
to any of the above, under, pursuant to or arising from any acquisition,
purchase and sale or other agreement.
     1.50 “Preferential Purchase Rights” shall mean preferential rights,
preemptive rights or contracts, rights of first refusal or other commitments or
understandings of a similar nature to which Seller is a party or to which the
Assets are subject.
     1.51 “Purchase Price” shall be as defined in Section 3.1.
     1.52 “Purchase Price Allocation Schedule” shall be as defined in
Section 20.9(a).
     1.53 “Real Property, Personal Property and Incidental Rights” shall mean
all rights, titles, claims and interests of Seller in and to or derived from the
following insofar as the same do not constitute Excluded Assets and are
attributable to, appurtenant to, incidental to, or used for the ownership or
operation of the Leases or other Assets:
     (a) all mineral interests and royalty interests described on Exhibit “C-1”
or in instruments described on Exhibit “C-1”;
     (b) all easements, rights-of-way, surface leases, permits, licenses,
surface estate interests or other interests relating to the use of the surface
or subsurface of lands, including but not limited to those described on Exhibit
“C,” or in instruments described on Exhibit “C”;
     (c) all Wells, along with all equipment and other personal property,
inventory, spare parts, tools, fixtures, pipelines, dehydration facilities,
platforms, tank batteries, appurtenances, and improvements situated upon the
Assets or lands pooled or unitized therewith as of or after the Effective Time
or used or held for use in connection with the ownership, development or
operation of the Assets or the production, treatment, storage, compression,
processing or transportation of Hydrocarbons from or in the Wells or the Leases
or lands pooled or unitized therewith;
     (d) all original contracts, agreements, and instruments to the extent
attributable to and affecting the Assets in existence as of or after the
Effective Time, including all Hydrocarbon sales, purchase, gathering,
transportation, treating, marketing, exchange, processing, disposal and
fractionating contracts, all unit agreements, orders and decisions of
Governmental Entities establishing units, participation agreements, exchange
agreements, joint operating agreements, enhanced recovery and injection
agreements, farmout agreements and farmin agreements, options, drilling
agreements, exploration agreements, assignments of operating rights, working
interests, subleases and rights above or below certain footage

- 8 -



--------------------------------------------------------------------------------



 



depths or geological formations, to the extent same are attributable to the
Assets, including but not limited to those described on Exhibit “D”, but
excluding any contracts, agreements, and/or instruments to the extent transfer
is restricted by third-party agreement or applicable law and the necessary
consents to transfer are not obtained pursuant to Article 10 and provided that
the contracts, agreements and/or instruments shall not include the instruments
constituting the Leases;
     (e) all original lease files, land files, well files, production records,
division order files (including paysheets and supporting files), abstracts,
title opinions, and contract files, insofar as the same are directly related to
the Assets, including, without limitation, all geological, information and data,
to the extent that such data is not subject to any third Person restrictions,
but excluding Seller’s proprietary interpretations of same, except as expressly
excluded in Section 1.31(k).
     1.54 “Records” shall be as defined in Section 11.5(b).
     1.55 “Regulated Substances” shall be as defined in the definition of
“Environmental Defect.”
     1.56 “Request Date” shall be defined in Section 3.3(c).
     1.57 “Retained Obligations” shall mean:
     (a) any Environmental Obligations related to the Excluded Assets;
     (b) Claims for personal injury or wrongful death and property damage
(excluding any Environmental Obligations, except as otherwise provided in
Seller’s Indemnity as set forth in Section 17.3, or Plugging and Abandonment
Obligations) occurring prior to the Effective Time;
     (c) responsibility to any Governmental Entity or any Person for any offsite
transportation, treatment, storage or disposal by Seller, prior to the Effective
Time, of Regulated Substances produced from the Assets, and stored or disposed
of, on, in or below any property which does not form a part of the Assets, for
which and to the extent that remediation is required by any Environmental Law or
any applicable lease or other agreement; for purposes of this subpart “(c),”
“offsite transportation, treatment, storage or disposal” shall not include the
seepage, leakage or other migration of Regulated Substances from the property
forming part of the Assets to other lands;
     (d) responsibility and Liability for the litigation and threatened
litigation listed on Exhibit “H,” and the Claims thereunder, to the extent (in
each case) Seller is to be responsible therefor as provided in Section 17.6;
     (e) except as otherwise provided in this Agreement (including all Assumed
Obligations of Buyer), all other Liabilities, Claims, duties, and obligations
that arise out of the ownership, operation or use of the Assets prior to the
Effective Time, including, but not limited to, the payment of all operating
expenses and capital expenditures relating to the Assets, all Liabilities,
duties, and obligations, express or implied, imposed upon Seller under

- 9 -



--------------------------------------------------------------------------------



 



the provisions of the Leases (including, without limitation, the payment of
royalties) and under all applicable Laws; and
     (f) any Liabilities or Claims relating or attributable to the Excluded
Assets.
     1.58 “Seller Indemnitees” shall be as defined in Section 17.2.
     1.59 “Seller’s Credits” shall be as defined in Section 3.3(a)(i).
     1.60 “Survival Period” shall be as defined in Section 20.17(a).
     1.61 “Termination Date” shall be as defined in Section 19.2.
     1.62 “Third Party Claim” shall be as defined in Section 17.7(b).
     1.63 “Third Party Interests” shall be as defined in Section 10.1(c).
     1.64 “Title Defect” shall be as defined in Section 8.1(f).
     1.65 “Title Defect Notice Date” shall be as defined in Section 8.2.
     1.66 “Title Defect Property” shall be as defined in Section 8.1(g).
     1.67 “Value Arbitrator” shall be as defined in Section 8.3(b).
     1.68 “Transfer Requirement” means any consent, approval, authorization or
permit of, or filing with or notification to, any Person which is required to be
obtained, made or complied with for or in connection with any sale, assignment
or transfer of any Asset or any interest therein, other than any consent of,
notice to, filing with, or other action by Governmental Entity in connection
with the sale or conveyance of oil and/or gas leases, surface leases, contracts,
agreements or other instruments, if they are not required prior to the
assignment or they are customarily obtained subsequent to the sale or conveyance
(including consents from federal and state agencies).
     1.69 “Waiver Notice Date” shall be as defined in Section 8.3(b).
     1.70 “Well” or “Wells” shall refer to all wells located on the Assets, or
lands pooled or unitized therewith, including but not limited to (i) those wells
identified on Exhibit “B” attached hereto, whether or not such wells are
producing, active or inactive, plugged and abandoned, temporarily abandoned,
shutin, injection wells, disposal wells, water supply wells or otherwise, and
(ii) the future wells identified on Exhibit “B-1.”
ARTICLE 2 — AGREEMENT TO PURCHASE AND SELL
     Subject to the terms and conditions of this Agreement, Seller agrees to
sell and convey to Buyer and Buyer agrees to purchase and pay for the Assets and
to assume the Assumed Obligations.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE 3 — PURCHASE PRICE AND PAYMENT
     3.1 Purchase Price.
     Subject to adjustment as provided in Section 3.3 set forth below, the
purchase price for the Assets (the “Purchase Price”) shall be Nine Hundred
Million and No/100 Dollars ($900,000,000.00), which shall be allocated among the
Assets as provided in Section 3.4.
     3.2 Performance Deposit.
     Concurrent with the execution of this Agreement, Buyer shall tender to
Seller, by wire transfer of immediately available funds, as a performance
deposit, the sum of Forty Five Million and No/100 Dollars ($45,000,000.00) (the
“Performance Deposit”). The Performance Deposit shall be deposited in an
interest bearing account and the Performance Deposit and all accrued interest
shall be applied against the Purchase Price if Closing shall occur or otherwise
distributed in accordance with the terms of this Agreement. If the Performance
Deposit is not received by Seller by the close of business on the first Business
Day after the execution of this Agreement, this Agreement shall be null and
void, and the Parties shall have no further obligation to each other hereunder.
     3.3 Purchase Price Adjustments
     (a) The Purchase Price shall be adjusted as follows:
          (i) The Purchase Price shall be adjusted upward by the following
(“Seller’s Credits”):
     (A) the value of (i) all Inventory Hydrocarbons, such value to be based
upon the existing contract price for crude oil or natural gas, as applicable, in
effect as of the Effective Time, less severance taxes, transportation fees and
other fees deducted by the purchaser of such oil or gas, such oil and gas to be
measured at the Effective Time by the operators of the Assets; and (ii) the
value of all of Seller’s unsold inventory of gas plant products, if any,
attributable to the Assets at the Effective Time valued in the same manner as if
such products had been sold under the contract then in existence between Seller
and the purchaser of such products or, if there is no such contract, valued in
the same manner as if said products had been sold at the posted price in the
field for said products;
     (B) the amount of all production expenses, operating expenses and all other
expenditures (excluding the compensation paid to Seller under Section 11.1(d),
below) attributable to the ownership or operation of the Assets after the
Effective Time and paid by Seller prior to the Closing Date in accordance with
Section 11.1;
     (C) the amount of all ad valorem, property, production, excise, severance
and similar taxes and assessments (but not including income taxes), which taxes
and assessments accrue to the Assets after the Effective Time, and are paid by
Seller;

- 11 -



--------------------------------------------------------------------------------



 



     (D) an amount equal to the sum of any upward adjustments provided elsewhere
in this Agreement;
     (E) the amount of any Hydrocarbon underbalances as provided in Article 18;
and
     (F) any other amount agreed upon by Seller and Buyer in writing prior to
Closing; and
     (ii) The Purchase Price shall be adjusted downward by the following
(“Buyer’s Credits”):
     (A) the total collected sales value of all Hydrocarbons sold by the Seller
after the Effective Time, all of which are attributable to the Assets, and any
other monies collected by the Seller with respect to the ownership of the Assets
after the Effective Time, but excepting interest income attributable thereto.
     (B) the amount of all unpaid ad valorem, property, production, excise,
severance and similar taxes and assessments (but not including income taxes),
which taxes and assessments accrue to the Assets prior to the Effective Time,
which amount shall, where possible, be computed based upon the tax rate and
values applicable to the tax period in question; otherwise, the amount of the
adjustment under this paragraph shall be computed based upon such taxes assessed
against the applicable portion of the Assets for the immediately preceding tax
period just ended;
     (C) an amount equal to the sum of any downward adjustments provided
elsewhere in this Agreement;
     (D) an amount equal to any Preferential Purchase Rights or Consents as
provided in Article 10;
     (E) an amount equal to the value of all Title Defects, as provided in
Section 8.3.
     (F) an amount equal to the value of all Environmental Defects, as provided
in Section 7.3;
     (G) the Performance Deposit, plus accrued interest through the Closing
Date;
     (H) the amount of any Hydrocarbon overbalances as provided in Article 18;
and
     (I) any other amount agreed upon by Seller and Buyer in writing prior to
Closing.
     (b) Seller shall prepare and deliver to Buyer, at least five (5) business
days prior to Closing, Seller’s estimate of the adjusted Purchase Price to be
paid at Closing, together

- 12 -



--------------------------------------------------------------------------------



 



with a preliminary statement setting forth Seller’s estimate of the amount of
each adjustment to the Purchase Price to be made pursuant to Section 3.3(a). The
Parties shall negotiate in good faith and attempt to agree on such estimated
adjustments prior to Closing. In the event any estimated adjustment amounts are
not agreed upon prior to Closing, the estimate of the adjusted Purchase Price
for purposes of Closing shall be calculated based on Seller’s and Buyer’s agreed
upon estimated adjustments and Seller’s good faith estimate of any disputed
amounts (and any such disputes shall be resolved by the Parties in connection
with the resolution of the Final Settlement Statement).
     (c) Within one hundred twenty (120) days after Closing (the “Final
Settlement Date”), Seller shall provide to Buyer, for Buyer’s concurrence, an
accounting (the “Final Settlement Statement”) of the actual amounts of Seller’s
Credits and Buyer’s Credits for the adjustments set out in Section 3.3(a). Buyer
shall have the right for thirty (30) days after receipt of the Final Settlement
Statement to audit and take exceptions to such adjustments. The Parties shall
attempt in good faith to expeditiously resolve any disagreements on a best
efforts basis. Those credits agreed upon by Buyer and Seller shall be netted and
the final settlement shall be paid as directed hereinbelow, on final adjustment
by the Party owing it (the “Final Settlement”). If Buyer and Seller are unable
to agree with respect to the Final Settlement Statement on or before
November 30, 2010, then, at the written request of either Seller or Buyer, each
of Seller and Buyer shall nominate and commit one of its senior officers to meet
at a mutually agreed time and place not later than ten (10) days after the date
of receipt by Buyer or Seller, as applicable, of such request (the “Request
Date,”) to attempt to resolve same. If such senior officers have been unable to
resolve such Accounting Dispute within a period of thirty (30) days after the
Request Date, either Party shall have the right, by written notice (the
“Accounting Dispute Notice”) to the other Party to resolve the dispute (the
“Accounting Dispute”) by the submission thereof to a nationally recognized
independent public accounting firm commonly considered as one of the “Big 4” and
reasonably accepted to Seller and Buyer, which firm shall serve as sole
arbitrator (the “Accounting Referee”). Within five (5) days of the selection of
the Accounting Referee, each of Buyer and Seller shall submit to the Accounting
Referee in writing its position with respect to the Accounting Dispute,
specifying in reasonable detail the basis for the Accounting Dispute. The scope
of the Accounting Referee’s engagement shall be limited to the resolution of the
items described in the Accounting Dispute Notice given in accordance with the
foregoing. The Accounting Referee shall be instructed by the Parties to resolve
the Accounting Dispute as soon as reasonably practicable in light of the
circumstances but in no event in excess of thirty (30) days following the
submission of the Parties’ positions regarding the Accounting Dispute to the
Accounting Referee. The decision and award of the Accounting Referee shall be
binding upon the Parties and final and nonappealable to the maximum extent
permitted by Law, and decision and award thereon may be entered in a court of
competent jurisdiction and enforced by any Party as a final judgment of such
court. Payment of any amount determined to be payable by the Accounting Referee
hereunder or by the Parties pursuant to the agreed upon Final Settlement
Statement shall be made in cash (via bank wire transfer) within five
(5) business days after such determination. The fees and expenses of the
Accounting Referee shall be borne and paid one-half by Seller and one-half by
Buyer.

- 13 -



--------------------------------------------------------------------------------



 



     3.4 Allocation of Purchase Price.
     To the extent possible, concurrent with the execution of this Agreement,
Buyer shall allocate the unadjusted Purchase Price among each of the Assets, in
compliance with the principles of Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury regulations thereunder. Such
allocation of value upon the reasonable approval of the Seller shall be attached
to this Agreement as Exhibit “F” (the “Allocated Value”). On or before five
(5) Business Days after the execution of this Agreement Buyer shall provide to
Seller a revised Exhibit “F” with an Allocated Value for any remaining Assets
which were not addressed at the time of execution of this Agreement and such
allocation of value shall upon the reasonable approval of the Seller shall be
included in Exhibit “F.” The Allocated Value for any Asset equals the portion of
the unadjusted Purchase Price allocated to such Asset on Exhibit “F”, increased
or reduced as described in this Article 3. Any adjustments to the Purchase Price
other than the adjustments provided for in Sections 3.3(a)(ii)(D),
3.3(a)(ii)(E), and 3.3(a)(ii)(F) shall be applied on a pro rata basis to the
amounts set forth on Exhibit “F” for all Assets. After all such adjustments are
made, any adjustments to the Purchase Price pursuant to Sections 3.3(a)(ii)(D),
3.3(a)(ii)(E), and 3.3(a)(ii)(F) shall be applied to the amounts set forth in
Exhibit “F” for the particular affected Assets. After Seller and Buyer have
agreed on the Allocated Values for the Assets, Seller will be deemed to have
accepted such Allocated Values for purposes of this Agreement and the
transactions contemplated hereby, but otherwise makes no representation or
warranty as to the accuracy of such values. Seller and Buyer agree (i) that the
Allocated Values, as adjusted pursuant to the foregoing, shall be used by Seller
and Buyer as the basis for reporting asset values and other items for purposes
of all federal, state, and local Tax Returns, including without limitation
Internal Revenue Service Form 8594 and (ii) that neither they nor their
Affiliates will take positions inconsistent with such Allocated Values in
notices to Governmental Bodies, in audit or other proceedings with respect to
Taxes, in notices to preferential purchase right holders, or in other documents
or notices relating to the transactions contemplated by this Agreement. Buyer
and Seller further agree that, on or before the Final Settlement Date (or the
Closing Date, in the event of a Like-Kind Exchange Transaction), they will
mutually agree as to the further allocation of the Allocated Values included in
Exhibit “F” as to the relative portion of those values attributable to leasehold
costs and depreciable equipment. Seller’s allocation of values attributable to
leasehold costs and depreciable equipment will be controlling to the extent that
Buyer and Seller are unable to agree on the allocation of values attributable to
leasehold costs and depreciable equipment.
ARTICLE 4. — SELLER’S REPRESENTATIONS AND WARRANTIES
     Seller represents and warrants to Buyer as of the date hereof, and the
Closing Date that:
     (a) Seller is a limited partnership duly organized, validly existing, and
in good standing under the Laws of the State of Delaware, and is duly qualified
to carry on its business in the jurisdictions where the assets are located;
     (b) Seller has all requisite power and authority to carry on its business
as presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement and the other documents and agreements contemplated hereby. The
execution of this Agreement and the

- 14 -



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with, any provision of Seller’s governing documents
or any agreement or instrument to which it is a party or by which it or the
Assets are bound, except any provision contained in agreements customary in the
oil and gas industry relating to (1) the Preferential Purchase Rights;
(2) required consents to transfer and related provisions; (3) maintenance of
uniform interest provisions; and (4) any other third-Person approvals or
consents contemplated herein, or any judgment, decree, order, statute, rule, or
regulation applicable to Seller or the Assets;
     (c) This Agreement, and all documents and instruments required hereunder to
be executed and delivered by Seller at Closing, constitute legal, valid and
binding obligations of Seller in accordance with their respective terms, subject
to applicable bankruptcy and other similar Laws of general application with
respect to creditors;
     (d) There are no bankruptcy, reorganization or receivership proceedings
pending, being contemplated by, or to the Knowledge of Seller threatened against
Seller;
     (e) The execution, delivery and performance of this Agreement, and the
transaction contemplated hereunder have been duly and validly authorized by all
requisite authorizing action, corporate, partnership or otherwise, on the part
of Seller;
     (f) Neither Seller nor any affiliate of Seller has incurred any obligation
or Liability, contingent or otherwise, for brokers’ or finders’ fees in
connection with this Agreement and the transaction provided herein for which
Buyer shall have any Liability or responsibility;
     (g) Other than as set forth in Exhibit “H,” there are no investigations,
demands, actions, suits, or administrative, legal or arbitration proceedings
(including condemnation, expropriation, or forfeiture proceedings) pending or,
to the Knowledge of Seller, threatened against Seller or any of its Affiliates,
or any Asset: (i) seeking to prevent the consummation of the transactions
contemplated hereby, or (ii) which, individually or in the aggregate, would
adversely affect the Assets;
     (h) Exhibit “I” contains a complete and accurate list of the status of any
“payout” balance (net to the interest of Seller), as of the dates shown in
Exhibit “I,” for each Asset that is subject to a reversion or other adjustment
at some level of cost recovery or payout;
     (i) The transfer of the Assets to Buyer will not violate at the Closing
Date any covenants or restrictions imposed on Seller by any bank or other
financial institution in connection with a mortgage or other instrument, and
will not result in the creation or imposition of a lien on any portion of the
Assets, except as to those mortgages or instruments to be released at Closing as
provided in Section 13.2(g) herein;
     (j) Except as set forth on Schedule 4(j), those Assets operated by Seller
or its Affiliates, and, those Assets operated by third Persons to the Knowledge
of Seller, are in material compliance with all Laws (other than Environmental
Laws) pertaining to the Assets, and none of Seller or any of its Affiliates has
received any written notice of any material non-compliance with any such Law;

- 15 -



--------------------------------------------------------------------------------



 



     (k) Except as set forth on Schedule 4(k), with respect to those Assets
operated by Seller or its Affiliates, Seller has, and with respect to those
Assets operated by a third Person to the Knowledge of Seller, such third Person
has, all governmental permits necessary for the operation of such Assets, and
Seller is not, and, to the Knowledge of Seller, such third Person is not, in
material default under any permit, license or agreement relating to the
operation and maintenance of the Assets;
     (l) Except as set forth on Exhibit “K” to the Knowledge of Seller, there
are no waivers, consents to assign, approvals or similar rights owned by third
Persons and required in connection with the conveyance of the Assets from Seller
to Buyer;
     (m) Except as set forth on Exhibit “K,” to the Knowledge of Seller, there
are no Preferential Purchase Rights to which the Assets are subject;
     (n) No Hydrocarbons produced or to be produced from the Assets are subject
to any Hydrocarbon sales, purchase or exchange contracts other than those
identified on Exhibit “D” and, no third Person has any call upon, option to
purchase, take-or-pay obligations, dedication rights or similar rights with
respect to the Hydrocarbons produced or to be produced from Assets, except as
described on Exhibit “D”;
     (o) Except as set forth on Exhibit “J,” there are no Hydrocarbon imbalances
with respect to the Assets;
     (p) All tax returns required to be filed with respect to the Assets have
been duly and timely filed, each such tax return is true, correct and complete
in all material respects, and all taxes owed with respect to the Assets (whether
or not shown on a tax return) have been timely paid in full. There are no liens
for taxes on any of the Assets other than Permitted Encumbrances;
     (q) Schedule 4(q) sets forth all authorities for expenditures or other
commitments to incur capital expenditures outstanding during the time period
prior to the date of execution of this Agreement in excess of two hundred fifty
thousand dollars ($250,000.00) net to Seller’s interest, in connection with the
ownership or operation of the Assets;
     (r) No swap, hedge, forward sale, or similar type transaction, exists that
would require delivery of Hydrocarbons produced from the Assets after the
Effective Time or after the Closing Date without being able to then or
thereafter receive payment for such Hydrocarbons;
     (s) Except as set forth in Schedule 4(s), there are no Wells that Seller
has during the time period from the Effective Time to the date of execution of
this Agreement, received a written order from any Governmental Entity requiring
that such Well be plugged and abandoned;
     (t) Except as reflected on Schedule 4(t), there is no outstanding Claim
concerning any property taxes with respect to the Assets and no assessment,
deficiency or adjustment has been asserted or proposed with respect thereto, and
Seller has not waived any statute of

- 16 -



--------------------------------------------------------------------------------



 



limitations with respect to such taxes or agreed to any extension of time with
respect to any such tax assessment or deficiency;
     (u) Schedule 4(u) lists all bonds and letters of credit maintained by
Seller or any of its Affiliates with respect to the Assets that Buyer will be
obligated to replace pursuant to Section 20.23 hereof; and
     (v) Except as provided in Exhibit “P,” there are no mortgages, liens, or
other similar encumbrances of record affecting the Assets other than Permitted
Encumbrances;
     (w) If any of the interests comprising the Assets were acquired by Seller
under farmout, exploration, development, participation and other agreements and
Seller has not as of the Closing Date received assignments to such interests
(which are described in Schedule 4(w), then, with respect to such Assets, Seller
represents to Buyer (in addition to and not in lieu of other representations
provided in this Agreement) that except for consents which are subject to
Section 4(l) and interests which cannot be assigned due to provisions in
applicable agreements prohibiting assignments of interests which do not meet
specified minimum interest requirements, all conditions to earning assignments
of record title or operating rights, as the case may be, to such Assets have
been fully satisfied by Seller. As requested by Buyer from time to time, Seller
agrees to notify each holder of interests in such Assets (which are the subject
of such notice) before Closing that Buyer has purchased the Assets and to direct
each such interest holder to make all such assignments of interest in the Assets
to Seller. With respect to any such assignments received by Seller after
Closing, Seller agrees to promptly assign such interests to Buyer pursuant to
the provisions of this Agreement as if such assignments had been made at
Closing. All such property interests, whether assigned to Buyer by Seller or
such third Person, shall be Assets for all purposes of this Agreement.
     (x) Except as set forth in Exhibit “D,” there are no other material
contracts or agreements that obligate the Seller, on or after the Effective
Time, to expend more than $500,000.00 over the remaining term of any such
contract or agreement.
ARTICLE 5. — BUYER’S REPRESENTATIONS AND WARRANTIES
     Buyer represents and warrants to Seller as of the date hereof, and the
Closing Date that:
     (a) Buyer is a limited liability company duly organized, validly existing,
and in good standing under the Laws of the State of Delaware, and is, or will be
as of the Closing Date, duly qualified to carry on its business in those states
where it is required to do so, including Texas;
     (b) Buyer has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement and the other documents and agreements contemplated hereby. The
execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not violate, nor be in conflict with, any
provision of Buyer’s articles of incorporation, partnership agreement(s),
by-laws or governing documents or any agreement or instrument to which it is a
party or by

- 17 -



--------------------------------------------------------------------------------



 



which it is bound, or any judgment, decree, order, statute, rule, or regulation
applicable to Buyer;
     (c) The execution, delivery and performance of this Agreement and the
transactions contemplated hereunder have been duly and validly authorized by all
requisite authorizing action, corporate, partnership or otherwise, on the part
of Buyer;
     (d) This Agreement, and all documents and instruments required hereunder to
be executed and delivered by Buyer at Closing, constitute legal, valid and
binding obligations of Buyer in accordance with their respective terms, subject
to applicable bankruptcy and other similar laws of general application with
respect to creditors;
     (e) There are no bankruptcy, reorganization or receivership proceedings
pending, being contemplated by, or to the Knowledge of Buyer threatened against
Buyer;
     (f) Neither Buyer nor any affiliate of Buyer has incurred any obligation or
Liability, contingent or otherwise, for brokers’ or finders’ fees in connection
with this Agreement and the transaction provided herein for which Seller shall
have any Liability or responsibility;
     (g) Buyer is an experienced and knowledgeable investor and operator in the
oil and gas business. Prior to entering into this Agreement, Buyer was advised
by and has relied solely on Seller’s express representations set forth herein
and its own expertise and legal, tax, reservoir engineering, accounting, and
other professional counsel concerning this Agreement, the Assets and the value
thereof;
     (h) Buyer has, or by Closing will have, the financial resources to close
the transaction contemplated by this Agreement, whether by third Person
financing or otherwise;
     (i) Buyer acknowledges the existence of the Claims and suits described in
Exhibit “H” and that these Claims and suits are Permitted Encumbrances as set
forth in Section 8.1(e). Buyer further acknowledges that Buyer has, or by
Closing will have, legal counsel of its choice fully review those Claims and
suits identified on Exhibit “H”;
     (j) Buyer is acquiring the Assets for its own account for use in its trade
or business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended, and
applicable state securities Laws;
     (k) Buyer is experienced and knowledgeable in the oil and gas business and
aware of the risks of that business. Buyer represents and warrants that (i) as
of the execution date of this Agreement it has made all such independent
investigation, verification, analysis and evaluation of the Assets as it deems
necessary or appropriate to enter into this Agreement, and (ii) it has made all
such reviews and inspections of the Assets as it has deemed necessary or
appropriate to execute and deliver this Agreement (iii) prior to Closing, it
will make further independent investigations, inspections and evaluations of the
Assets as it deems necessary or appropriate to consummate the transactions

- 18 -



--------------------------------------------------------------------------------



 



contemplated hereby and (iv) that in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own independent investigation, verification, analysis and
evaluation; and
     (l) Buyer shall, at Closing, be qualified to own and assume operatorship of
federal and state oil, gas and mineral leases in all jurisdictions where the
Assets to be transferred to it are located, and the consummation of the
transactions contemplated in this Agreement will not cause Buyer to be
disqualified as such an owner or operator. To the extent required by the
applicable state and federal government, Buyer shall, at Closing, maintain lease
bonds, area-wide bonds or any other surety bonds as may be required by, and in
accordance with, such state or federal regulations governing the ownership and
operation of such leases.
ARTICLE 6. — ACCESS TO INFORMATION AND INSPECTIONS
     6.1 Title Files.
     Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller’s offices at their actual location,
all abstracts of title, title opinions, title files, ownership maps, lease
files, assignments, division orders, payout statements, title curative, other
title materials and agreements pertaining to the Assets as requested by Buyer,
insofar as the same may now be in existence and in the possession of Seller or
its Affiliates. No warranty of any kind is made by Seller as to the information
so supplied, and Buyer agrees that any conclusions drawn therefrom are the
result of its own independent review and judgment.
     6.2 Other Files.
     Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller’s offices at their actual location,
all production, well, regulatory, engineering and geological information,
accounting information, environmental information, inspections and reports, and
other information, files, books, records, and data pertaining to the Assets as
requested by Buyer, insofar as the same may now be in existence and in the
possession of Seller, excepting economic evaluations and Seller’s proprietary
interpretations of same, reserve reports and any such information that is
subject to confidentiality agreements or to the attorney/client and work product
privileges (provided Seller shall use its reasonable efforts to obtain waivers
of any confidentiality restrictions). The exception as to the attorney/client
and work product privilege shall not apply to litigation for which Seller will
be responsible for pursuant to Section 17.6 below. No warranty of any kind is
made by Seller as to the information so supplied, and Buyer agrees that any
conclusions drawn therefrom are the result of its own independent review and
judgment.
     6.3 Copies.
     Buyer will be allowed to make select copies of certain of the files
described in Article 6 at Buyer’s sole cost and expense; provided that, in the
sole judgment of Seller, (i)

- 19 -



--------------------------------------------------------------------------------



 



such copying is of a limited nature and, (ii) such copying does not unduly
interfere with the conduct of Seller’s operation or business.
     6.4 Confidentiality Agreement.
     All information made available to Buyer pursuant to Article 6 shall be
maintained confidential by Buyer until Closing. The Confidentiality Agreement
executed by Seller and Buyer, dated March 19, 2010 (the “Confidentiality
Agreement”), shall remain in force and effect until Closing, at which time it
shall terminate, except as to any Closing Deferred Properties, any Assets which
were not otherwise transferred at Closing, or as such information may be related
to other properties not acquired by Buyer.
     6.5 Inspections.
     Promptly after the execution of this Agreement and until Closing, Seller,
subject to any necessary third-Person operator approval (which Seller shall use
its reasonable efforts to obtain), shall permit Buyer and its representatives at
reasonable times and at their sole risk, cost and expense, to conduct reasonable
inspections of the Assets for all purposes, including any Environmental Defects.
     6.6 No Warranty or Representation on Seller’s Information.
     EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY, COMPLETENESS,
OR MATERIALITY OF THE INFORMATION, RECORDS, AND DATA NOW, HERETOFORE, OR
HEREAFTER MADE AVAILABLE TO BUYER IN CONNECTION WITH THE ASSETS OR THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY DESCRIPTION OF THE ASSETS, QUALITY
OR QUANTITY OF HYDROCARBON RESERVES, IF ANY, PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION, ALLOWABLES OR OTHER
REGULATORY MATTERS, POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM THE ASSETS, OR
ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY OTHER MATERIAL FURNISHED TO
BUYER BY SELLER. ANY AND ALL SUCH DATA, INFORMATION AND MATERIAL FURNISHED BY
SELLER IS PROVIDED AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS
AT BUYER’S SOLE RISK.
     6.7 Inspection Indemnity. If Buyer exercises rights of access under this
Article 6 or otherwise, or conducts examinations or inspections under this
Section or otherwise, then (a) such access, examination and inspection shall be
at Buyer’s sole risk, cost and expense and Buyer waives and releases all claims
against Seller (and its Affiliates and the respective directors, officers,
employees, attorneys, contractors, agents and successors and assigns) arising in
any way therefrom or in any way connected therewith or arising in connection
with the conduct of its directors, officers, employees, attorneys, contractors
and agents in connection therewith and (b) Buyer shall indemnify, defend and
hold harmless the Seller from any and all claims, actions, causes of action
liabilities, damages, losses, costs or

- 20 -



--------------------------------------------------------------------------------



 



expenses (including, without limitation, court costs and attorneys fees), or
liens or encumbrances for labor or materials, arising out of or in any way
connected with such matters. THE FOREGOING RELEASE AND INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH CLAIMS, ACTIONS, CAUSES OF ACTION, LIABILITIES,
DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE
NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR PASSIVE
NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF ANY INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.
     6.8 Amendments to Exhibits.
     Seller and Buyer acknowledge that Buyer’s inspection of Seller’s records
and files, or further review by Seller, prior to Closing may indicate that some
or all of the Exhibits attached to this Agreement were not complete or entirely
correct at the time of execution of this Agreement. Accordingly, Seller and
Buyer agree to revise and amend the Exhibits, as needed, so that they will be
complete and accurate at Closing and shall be given effect as if made on the
Closing Date prior to Closing, in the event Closing occurs. It is understood,
however, that such revisions or amendments shall not otherwise be taken into
account in giving effect to (and shall not diminish or affect) any
representations, rights, options, conditions, covenants and obligations of the
Parties contained in this Agreement as originally executed unless otherwise
mutually agreed by the Parties in writing.
ARTICLE 7. — ENVIRONMENTAL MATTERS AND ADJUSTMENTS
     7.1 Environmental Defects Notice Upon execution of and pursuant to the
terms of this Agreement, Buyer (and Buyer’s environmental consultants) shall
have the right, at reasonable times during normal business hours, to conduct its
investigation into the status of the physical and environmental condition of the
Assets and their compliance with applicable Environmental Laws. If, in the
course of conducting such investigation, Buyer discovers that any Asset is
subject to a material Environmental Defect, Buyer may raise such Environmental
Defect in the manner set forth hereafter. For purposes hereof, the term
“material” shall mean that the Buyer’s good faith estimate, supported by
documentation, of the cost of remediating any single Environmental Defect
exceeds seventy-five thousand dollars ($75,000.00), the Parties agreeing that
such amount will be a per Environmental Defect deductible rather than a
threshold. No later than 5:00 p.m. Central Standard Time or five (5) business
days prior to the Closing Date (the “Environmental Defect Notice Date”), Buyer
shall notify Seller in writing specifying such Environmental Defects, if any,
the Assets affected thereby, and Buyer’s good faith estimate of the costs of
remediating such defects, together with supporting documentation. Seller may,
but shall be under no obligation to, correct at its own cost and expense such
defects on or before the Closing Date, in which case there shall be no reduction
to the Purchase Price therefor. Prior to Closing, Buyer and Seller shall treat
all information regarding any environmental conditions as confidential, whether
material or not, and shall not make any contact with any Governmental Entity or
third Person (other than Buyer’s representatives, consultants and lenders)
regarding same without the written consent of the other Party unless required by
Law.

- 21 -



--------------------------------------------------------------------------------



 



     7.2 Waiver of Environmental Defects. If Buyer fails to notify Seller prior
to or on the Environmental Defect Notice Date of any Environmental Defects, all
such defects, whether known or unknown, will be deemed waived, except as
otherwise provided in Seller’s Indemnity as set forth in Section 17.3, (which
waived defects shall be deemed Permitted Encumbrances), the Parties shall
proceed with Closing, Seller shall be under no obligation to correct the
defects, and Buyer shall assume the risks, Liability and obligations associated
with such defects.
     7.3 Remedies for Environmental Defects. In the event any Environmental
Defect, for which notice has been timely given as provided hereinabove, remains
uncured as of Closing, Seller, at its sole option, shall, (i) agree prior to
Closing to cure or remediate, at Seller’s expense, such Environmental Defect as
soon as reasonably possible after Closing and without any reduction to the
Purchase Price in a manner acceptable to both Parties, or (ii) reduce the
Purchase Price by the amount of the Defect Value as determined pursuant to
Section 8.4, subject to application of the seventy five-thousand dollars
($75,000.00) deductible described in Section 7.1 and the Aggregate Defect Basket
described in Section 7.4.
     7.4 Aggregate Defect Basket. The Parties agree that adjustments to the
Purchase Price under Article 7 and Article 8 shall only occur to the extent that
the aggregate Defect Value for the Environmental Defects exceeds two percent
(2%) of the Purchase Price, or the aggregate Defect Value for the Title Defects
exceeds one percent (1%) of the Purchase Price (the “Aggregate Defect Baskets”),
after taking the applicable materiality deductibles into account. For the
avoidance of doubt and by way of example only, if there is a single
Environmental Defect of Twenty Million and No/100 dollars ($20,000,000.00) and a
single Title Defect of Ten Million and No/100 dollars ($10,000,000.00), the
total adjustment would be Two Million Seven Hundred Thousand and No/100 dollars
($2,700,000.00) [being $1,825,000.00 for the Environmental Defect, plus
$875,000.00 for the Title Defect].
     7.5 Purchase Price Adjustment for Environmental Defect. In the event any
adjustment to the Purchase Price is made due to an Environmental Defect raised
by Buyer, the Parties shall proceed with Closing, Seller shall be under no
obligation to correct the Environmental Defect, and the Environmental Defect
shall become an Assumed Obligation of Buyer.
ARTICLE 8. — TITLE DEFECTS AND ADJUSTMENTS
     8.1 Seller’s Title.
     (a) Except for the special warranty of title referenced in Section 8.1(b)
and without limiting Buyer’s right to adjust the Purchase Price by operation of
this Article 8, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller’s title to any of the Assets and
Buyer hereby acknowledges and agrees that Buyer’s sole remedy for any defect of
title, including any Title Defect, with respect to any of the Assets (i) before
Closing, shall be Buyer’s right to adjust the Purchase Price to the extent
provided in this Article 8 and (ii) after Closing, shall be pursuant to the
special warranty of title referenced in Section 8.1(b).

- 22 -



--------------------------------------------------------------------------------



 



     (b) The conveyance to be delivered by Seller to Buyer shall be
substantially in the form of Exhibit G hereto (the “Conveyance”). THE
CONVEYANCE, SUBJECT TO THE PERMITTED ENCUMBRANCES, SHALL BE MADE WITHOUT
WARRANTY OF TITLE, EITHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND WITHOUT
RECOURSE, EVEN AS TO THE RETURN OF THE PURCHASE PRICE OR OTHER CONSIDERATION,
EXCEPT THAT, SUBJECT TO THE PERMITTED ENCUMBRANCES, SELLER SHALL WARRANT TITLE
TO THE ASSETS AGAINST ALL CLAIMS, LIENS, BURDENS AND ENCUMBRANCES ARISING BY,
THROUGH OR UNDER SELLER, BUT NOT OTHERWISE AND NOT WITH RESPECT TO ANY
IMPAIRMENT OR FAILURE OF TITLE RELATED TO ANY LACK OF PRODUCTION IN PAYING
QUANTITIES. THE CONVEYANCES SHALL BE MADE WITH FULL SUBSTITUTION AND SUBROGATION
TO BUYER IN AND TO ALL COVENANTS AND WARRANTIES BY OTHERS HERETOFORE GIVEN OR
MADE TO SELLER WITH RESPECT TO THE ASSETS TO THE EXTENT SUCH MAY BE CONVEYED BY
SELLER.
     (c) Buyer shall not be entitled to protection under Seller’s special
warranty of title in the Conveyance against any Title Defect reported under this
Article 8 and/or any Title Defect disclosed to or known by Buyer prior to the
Title Claim Date.
     (d) Notwithstanding anything herein provided to the contrary, if a Title
Defect under this Article 8 results from any matter which could also result in
the breach of any representation or warranty of Seller set forth in Article 4,
then Buyer shall only be entitled to assert such matter (i) before Closing, as a
Title Defect to the extent permitted by this Article 8, or (ii) after Closing,
as a breach of Seller’s special warranty of title contained in the Conveyance to
the extent permitted by this Section 8.1, and shall be precluded from also
asserting such matter as the basis of the breach of any such representation or
warranty or purposes hereof, the terms set forth below shall have the meanings
assigned thereto.
     (e) “Defensible Title” subject to and except for the Permitted
Encumbrances, shall mean:
          (i) such title held by Seller that entitles Seller to receive a share
of the Hydrocarbons produced, saved and marketed from any Well identified in
Exhibit “B” throughout the duration of the productive life of such Well (after
satisfaction of all royalties, overriding royalties, net profits interests or
other similar burdens on or measured by production of Hydrocarbons) (a “Net
Revenue Interest”), of not less than the Net Revenue Interest shown in Exhibit
“B” for such Well, except decreases in connection with those operations in which
Seller may after the Effective Time be a non-consenting co-owner, decreases
resulting from the establishment or amendment after the Effective Time of pools
or units, and decreases required to allow other working interest owners to make
up past underproduction or pipelines to make up past under deliveries, and
except as stated in such Exhibit “B”.
          (ii) Such title held by Seller that obligates Seller to bear a
percentage of the costs and expenses for the maintenance and development of, and
operations relating to,

- 23 -



--------------------------------------------------------------------------------



 



(i) any Unit or Well identified in Exhibit “B” not greater than the “working
interest” shown in Exhibit “B” for such Unit or Well without increase throughout
the productive life of such Unit or Well, except as stated in Exhibit “B” and
except increases resulting from contribution requirements with respect to
non-consenting co-owners under applicable operating agreements and increases
that are accompanied by at least a proportionate increase in Seller’s Net
Revenue Interest; and
          (iii) Is free and clear of liens, encumbrances, obligations, security
interests, irregularities, pledges, or other defects.
          (iv) As to personal property included in the Assets, Seller’s
ownership thereof is free and clear of any liens, claims or encumbrances of any
kind or character; and
          (v) As to all other Assets, Seller’s ownership interest (a) is free
and clear of any liens, claims or encumbrances of any kind or character; and
(b) Seller is not in default under a material provision of any other contract or
agreement affecting such Assets..
     (f) “Title Defect” shall mean (i) any matter which causes Seller to have
less than Defensible Title to any of the Assets, or (ii) any matter that causes
one or more of the following statements to be untrue, except for Permitted
Encumbrances:
          (i) Seller has not received written notice from any Governmental
Entity or any other Person (including employees) claiming any violation of any
Law with respect to the Assets;
          (ii) Seller, or the Operator of an Asset, has complied in all material
respects with the provisions and requirements of all orders, regulations and
rules issued or promulgated by Governmental Entities having jurisdiction with
respect to the Assets and has filed for and obtained all governmental
certificates, permits and other authorizations necessary for Seller’s current
operation of the Assets other than permits, consents and authorizations required
for the sale and transfer of the Assets to Buyer;
          (iii) Seller has not materially defaulted or materially violated any
agreement to which Seller is a party or any obligation to which Seller is bound
affecting or pertaining to the Assets other than as disclosed hereunder or on
any exhibit attached hereto;
          (iv) The Leases and all material surface leases, easements and similar
surface use agreements attributable to or affecting the Assets are in full force
and effect; and
          (v) All taxes, rentals, royalties, operating costs and expenses, and
other costs and expenses related to the Assets which are due from or are the
responsibility of Seller have been paid.
     Notwithstanding the foregoing, imbalances with respect to oil or natural
gas shall not be deemed to be Title Defects and shall be governed by Article 18,
hereof.
     (g) “Title Defect Property” shall mean any Asset or portion thereof
burdened by a Title Defect.

- 24 -



--------------------------------------------------------------------------------



 



     (h) “Permitted Encumbrances” shall mean any of the following matters:
     (1) defects in the early chain of title consisting of failure to recite
marital status or the omission of succession or heirship proceedings;
     (2) defects or irregularities arising out of uncancelled mortgages,
judgments or liens, the inscriptions of which, on their face, have expired as a
matter of Law prior to the Effective Time, or prior unreleased oil and gas
leases which, on their face, expired more than ten (10) years prior to the
Effective Time and have not been maintained in force and effect by production or
operations pursuant to the terms of such leases;
     (3) tax liens and operator’s liens for amounts not yet due and payable, or
those that are being contested in good faith by Seller in the ordinary course of
business;
     (4) to the extent any of the following do not materially diminish the value
of, or impair the conduct of operations on, any of the Assets and do not
decrease the net revenue interest of Seller below that set forth on Exhibit “B”
or increase the working interest of Seller above that set forth on Exhibit “B”:
(i) easements, rights-of-way, permits, surface leases and other rights in
respect of surface operations, pipelines, grazing, hunting, fishing, logging,
canals, ditches, lakes, reservoirs or the like, (ii) easements for streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
similar rights-of-way, on, over or in respect of property owned or leased by
Seller or over which Seller owns rights of way, easements, permits or licenses,
and (iii) the terms and conditions of all leases, agreements, orders,
instruments and documents pertaining to the Assets;
     (5) all lessors’ royalties, overriding royalties, net profits interests,
carried interest, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production if the net cumulative effect of
such burdens or deductions does not reduce the net revenue interest of Seller in
any Assets affected thereby to the extent that Seller will not be able to
deliver to Buyer at the Effective Time, a net revenue interest of at least that
reflected on Exhibit “B” of all Hydrocarbons produced, saved and marketed from
or attributable to such Well, or impair the right to receive revenues
attributable thereto;
     (6) Preferential Purchase Rights and required third Person consents to
assignments and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties, or the appropriate time period for
asserting the rights has expired without an exercise of the rights prior to the
Closing Date;
     (7) all rights to consent by, required notices to, filings with, or other
actions by Governmental Entities in connection with the sale or conveyance of
oil and gas leases or interests if they are customarily obtained subsequent to
the sale or conveyance;

- 25 -



--------------------------------------------------------------------------------



 



     (8) defects or irregularities of title arising out of events or
transactions which have been barred by statutes of limitations or by adverse
possession;
     (9) defects or irregularities in title which for a period of seven
(7) years or more has not delayed or prevented such Seller (or such Seller’s
predecessor, if owned by Seller less than seven (7) years) from receiving its
Net Revenue Interest share of the proceeds of production from any of the Assets;
     (10) the application of maintenance of uniform interest provisions
contained with joint operating or similar agreements;
     (11) any encumbrance or other matter having an adverse effect on the value
of the Assets of seventy-five thousand dollars ($75,000) or less, the Parties
agreeing that such amount will be a per Title Defect deductible rather than a
threshold;
     (12) rights reserved to or vested in any Governmental Entity to control or
regulate any of the Assets in any manner, and all applicable Laws;
     (13) any encumbrance or other matter (whether or not constituting a Title
Defect) expressly waived in writing by Buyer or listed on Exhibit “P”;
     (14) the assignments earned, acquired or otherwise due to Seller by a third
Person, but not yet received and/or filed of record, as listed on Exhibit “K”;
     (15) the assignments earned, acquired or otherwise owed by Seller to a
third Person, but not yet delivered and/or filed of record, as listed on Exhibit
“O,” to the extent same do not reduce the net revenue interest of Seller in any
Asset below that reflected on Exhibit “F”; and
     (16) the litigation and threatened litigation, and any Claims thereunder,
as listed on Exhibit “H.”
     8.2 Notice of Title Defects.
     No later than 5:00 p.m. Central Standard Time five (5) business days prior
to the Closing Date (the “Title Defect Notice Date”), Buyer may provide Seller
written notice of any Title Defect along with a description of those matters
which, in Buyer’s reasonable opinion, constitute Title Defects and setting forth
in detail Buyer’s calculation of the value for each Title Defect. Seller may
elect, at its sole cost and expense, but without obligation, to cure all or any
portion of such Title Defects prior to Closing, in a manner acceptable to both
Parties, in which case no reduction in the Purchase Price shall be made. Subject
to Buyer’s remedies for a breach of Seller’s obligations under Section 11.1, or
a breach of the special warranty of title set forth in the Conveyances, any
defect or deficiency concerning Seller’s title to the Assets (including but not
limited to Title Defects) not asserted by Buyer on or prior to the Title Defect
Notice Date shall be deemed waived by Buyer (which waived defects shall be
deemed Permitted Encumbrances), the Parties shall proceed with Closing, Seller
shall be under no obligation to correct such defects, and Buyer shall assume the
risks, Liability and obligations associated with such defects.

- 26 -



--------------------------------------------------------------------------------



 



     8.3 Title Defect Adjustment.
     (a) In the event any Title Defect, for which notice has been timely given
as provided hereinabove, remains uncured as of Closing, Seller shall have the
opportunity to cure, until the Final Settlement Date (“Cure Period”), such Title
Defect. In the alternative, (i) Seller may elect to reduce the Purchase Price by
an amount equal to the Defect Value as determined pursuant to Section 8.4,
subject to application of the seventy-five thousand dollars ($75,000.00)
deductible and the Aggregate Defect Basket described in Section 7.4, or (ii)
Seller and Buyer can enter into a mutually agreeable indemnity for such Title
Defect. Should Seller elect either alternative “(i)” (price reduction) or Buyer
and Seller elect “(ii)” (mutually agreeable indemnity) in this Section 8.3(a),
those Assets affected by the Title Defect shall be transferred to Buyer at
Closing.
     (b) If Seller elects to attempt to cure a Title Defect after Closing,
Closing with respect to the portion of the Assets affected by such Title Defect
will be deferred (the “Closing Deferred Property”). Closing with respect to all
other Assets will proceed as provided in this Agreement, but the Purchase Price
delivered to Seller at such initial Closing shall be reduced by the Allocated
Value of the Assets for all Closing Deferred Properties. If Seller cures any
Title Defect within the Cure Period, then the Closing with respect to the
Closing Deferred Property for which such Title Defect has been cured will
proceed and will be finalized within seven (7) days following the end of the
Cure Period. If Seller fails to cure any Title Defect prior to the expiration of
the Cure Period, Buyer shall have the right to elect by written notice to
Seller, which notice shall be delivered within seven (7) days after receipt by
Buyer of Notice from Seller of such failure to cure any such Title Defect, to
waive all of the Title Defects applicable to any Closing Deferred Property
(which waived Title Defects shall be deemed Permitted Encumbrances) and proceed
to Closing on such Closing Deferred Property (“Waiver Notice Date”) . If Buyer
does not elect to waive an existing Title Defect, the Parties shall either
(i) enter into a mutually agreeable indemnity for such Title Defect, or
(ii) negotiate a mutually agreeable value for the Closing Deferred Property and
proceed to Closing on such Closing Deferred Property. In the event the Parties
are unable to mutually agree to either “(i)” (mutually agreeable indemnity) or
“(ii)” (mutually agreeable value) within thirty (30) days after the Waiver
Notice Date, then the Parties shall refer the matter to arbitration and the
value of the Closing Deferred Property shall be exclusively and finally resolved
pursuant to this Section 8.3(b). There shall be a single arbitrator to determine
the value of the Closing Deferred Property who shall be an evaluation petroleum
engineer with at least ten (10) years experience in oil and gas property
valuation in the regional area in which the Closing Deferred Property is
located, which shall be selected by mutual agreement of Buyer and Seller within
fifteen (15) Business Days after the date in which the matter has been referred
to arbitration, and absent such agreement, by the Dallas office of the American
Arbitration Association (the “Value Arbitrator”). The Value Arbitrator shall not
have been employed by or performed services for either the Seller or Buyer for a
period five (5) years prior to the Closing Date. The arbitration proceeding
shall be held in Dallas, Texas and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Section. The Value
Arbitrator’s determination shall be made within fifteen (15) Business Days after
submission of the matters in dispute and shall be final and binding upon both
parties, without right of appeal. In making his determination as to the value of
the Closing Deferred Property,

- 27 -



--------------------------------------------------------------------------------



 



the Value Arbitrator shall (i) be bound by the rules set forth in this
Section 8.3(b), (ii) utilize the guidelines as set forth in Section 8.4(a), (b),
and (c), and (iii) utilize the Allocated Value of the Closing Deferred Property.
Additionally the Value Arbitrator may consider such other matters as in the
opinion of the Value Arbitrator are necessary or helpful to make a proper
determination with respect to the value of the Closing Deferred Property.
Furthermore, the Value Arbitrator may consult with and engage disinterested
third parties to advise the arbitrator. The Value Arbitrator shall act as an
expert for the limited purpose of determining the value of the Closing Deferred
Property as submitted by either party and may not award damages, interest or
penalties to either party with respect to any matter and any such award shall
not be in excess of the Allocated Value for the Closing Deferred Property.
Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case. Each party shall bear one-half of the costs and expenses of
the Value Arbitrator, including any costs incurred by the Value Arbitrator that
are attributable to such third party consultation. Within ten (10) days after
the Value Arbitrator delivers written notice to Buyer and Seller of his award
with respect to the specific Closing Deferred Property, the Parties shall and
proceed to Closing on such Closing Deferred Property utilizing the value
determined by the Value Arbitrator.
     (c) In the event any adjustment to the Purchase Price is made due to a
Title Defect raised by Buyer, the Parties shall proceed with Closing, Seller
shall be under no obligation to correct such defect, and such defect shall
become an Assumed Obligation of Buyer.
     8.4 Environmental Defect and Title Defect Values.
     Upon timely delivery of notice of an Environmental Defect and/or a Title
Defect, Buyer and Seller shall in good faith use their reasonable efforts to
agree on the validity and value of the claim for the purpose of making any
adjustment to the Purchase Price based on the provisions herein (“Defect
Value”). Notwithstanding anything to the contrary set forth herein, the Defect
Value for any Title Defect and any related adjustment to the Purchase Price
shall in no event exceed the Allocated Value of the affected Asset. In
determining the Defect Value of an Environmental Defect or a Title Defect, it is
the intent of the Parties to include, to the extent possible, only that portion
of the Assets or other Assets, whether an undivided interest, separate interest
or otherwise, adversely affected by the defect. The following guidelines shall
be followed by the Parties in establishing the Defect Value of any Environmental
Defect or Title Defect for the purpose of adjusting the Purchase Price if the
validity of the claim is agreed to by the Parties and proper notice has been
timely given, subject to (i) application of the appropriate deductibles as set
forth in this Agreement for Environmental Defects and Title Defects, and (ii)
application of the Aggregate Defect Basket requirement as set forth in
Section 7.4 for Environmental Defects and Title Defects:
     (a) If the Title Defect is based on a difference in net revenue interest or
expense interest from that shown on Exhibit “B” for the affected Assets, then
the Purchase Price shall be proportionately reduced.
     (b) If the Environmental Defect or Title Defect is liquidated in amount
(for example, but not limited to, a lien, encumbrance, charge or penalty), then
the adjustment to

- 28 -



--------------------------------------------------------------------------------



 



the Purchase Price shall be the sum necessary to be paid to the obligee to
remove the defect from the Asset.
     (c) If the Environmental Defect or Title Defect represents an obligation or
burden upon the affected Assets for which the economic detriment is not
liquidated but can be estimated with reasonable certainty as agreed to by the
Parties, the adjustment to the Purchase Price shall be the sum necessary to
compensate Buyer at Closing for the adverse economic effect which the
Environmental Defect or Title Defect will have on the affected Assets, taking
into account all relevant factors, including, but not limited to, the following:

  (1)   the Allocated Value of the Assets affected by a Title Defect;     (2)  
the economic assumptions the Buyer utilized in the determination of the
Allocated Value of the Asset, including prices, forecasts, production, reserves,
discount factors or other relevant information; and     (3)   cost to remediate
an Environmental Defect.

     (a) If the Defect Value cannot be determined using the above guidelines,
and if the Parties cannot otherwise agree on the amount of an adjustment to the
Purchase Price, or if the validity of the claim as to an Environmental Defect or
Title Defect cannot be agreed upon, then the Closing shall include the Asset(s)
affected thereby. If the validity of the claim is in dispute, there shall be no
adjustment to the Purchase Price at Closing. If the Defect Value of the claim is
in dispute, the Purchase Price at Closing shall be adjusted by Seller’s good
faith estimate of the Defect Value. In either case the Buyer shall have the
right exercisable within thirty (30) days after the Closing Date to refer the
disputed matter to arbitration and such disputed matter shall be exclusively and
finally resolved pursuant to this Section 8.4. There shall be a single
arbitrator, (i) for Title matters shall be a title attorney, in good standing,
with at least ten (10) years experience in oil and gas titles involving
properties in the regional area in which the Properties are located or (ii) for
Environmental matters shall be an environmental attorney, in good standing, with
at least ten (10) years experience in environmental matters involving oil and
gas properties in the regional area in which the Properties are located, which
shall be selected by mutual agreement of Buyer and Seller within fifteen
(15) Business Days after the end of the Cure Period, and absent such agreement,
by the Dallas office of the American Arbitration Association (the “Defect
Arbitrator”). The Defect Arbitrator shall not have been employed by or performed
services to either the Seller or Buyer for a period five (5) years prior to the
Closing Date. The arbitration proceeding shall be held in Dallas, Texas and
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent such rules do not conflict with
the terms of this Section. The Defect Arbitrator’s determination shall be made
within fifteen (15) Business Days after submission of the matters in dispute and
shall be final and binding upon both parties, without right of appeal. In making
his determination, the Title Arbitrator shall be bound by the rules set forth in
this Section 8.4 and may consider such other matters as in the opinion of the
Defect Arbitrator are necessary or helpful to make a proper determination.
Additionally, the Defect Arbitrator may consult with and engage disinterested
third parties to advise the arbitrator, including without

- 29 -



--------------------------------------------------------------------------------



 



limitation petroleum or environmental engineers. The Defect Arbitrator shall act
as an expert for the limited purpose of determining the specific disputed
Environmental or Title Defect and Environmental or Title Defect Value submitted
by either party and may not award damages, interest or penalties to either party
with respect to any matter. Seller and Buyer shall each bear its own legal fees
and other costs of presenting its case. Each party shall bear one-half of the
costs and expenses of the Defect Arbitrator, including any costs incurred by the
Defect Arbitrator that are attributable to such third party consultation. Within
ten (10) days after the Defect Arbitrator delivers written notice to Buyer and
Seller of his award with respect to the specific disputed Environmental or Title
Defect and Environmental or Title Defect Value, (i) Buyer shall pay to Seller
the amount, if any, so awarded by the Defect Arbitrator to Seller or (ii) Seller
shall pay to Buyer the amount, if any, so awarded by the Defect Arbitrator to
Buyer.
     8.5 Government Approvals Respecting Assets.
     (a) Federal and State Approvals. Buyer, within thirty (30) days after
Closing, shall file for approval with the applicable government agencies all
assignment documents and other state and federal transfer documents required to
effectuate the transfer of the Assets. Buyer further agrees promptly after
Closing to take all other actions reasonably required of it by federal or state
agencies having jurisdiction to obtain all requisite regulatory approvals with
respect to this transaction, and to use its reasonable commercial efforts to
obtain the approval by such federal or state agencies, as applicable, of
Seller’s assignment documents requiring federal or state approval in order for
Buyer to be recognized by the federal or state agencies as the owner of the
Assets. Buyer shall provide Seller with the resignation and designation of
operator instruments, and approved copies of the assignment documents and other
state and federal transfer documents, as soon as they are available.
     (b) Title Pending Governmental Approvals. Until all of the governmental
approvals provided for in Section 8.5(a) have been obtained, the following shall
occur with respect to the affected portion of the Assets:
          (i) Seller shall continue to hold record title to the affected Leases
and other affected portion of the Assets as nominee for Buyer;
          (ii) Buyer shall be responsible for all assumed obligations with
respect to the affected Leases and other affected portion of the Assets as if
Buyer was the record owner of such Leases and other portion of the Assets as of
the Effective Date; and
          (iii) Seller shall act as Buyer’s nominee but shall be authorized to
act only upon and in accordance with Buyer’s instructions, and Seller shall have
no authority, responsibility or discretion to perform any tasks or functions
with respect to the affected Leases and other affected portion of the Assets
other than those which are purely administrative or ministerial in nature,
unless otherwise specifically requested and authorized by Buyer in writing.
     (c) Denial of Required Governmental Approvals. If the federal or state
agency fails to do so within twenty-four (24) months after the Closing, Seller
may continue to hold

- 30 -



--------------------------------------------------------------------------------



 



record title to the affected Leases and other affected Assets as Buyer’s nominee
or at Seller’s option it may terminate this Agreement and all its obligations
hereunder as to the affected Leases and other affected portion of the Assets by
giving sixty (60) days written notice to Buyer. Upon such termination: (i) this
Agreement shall be null and void and terminated as to the affected Leases and
other affected portion of the Assets, (ii) Buyer shall immediately reassign and
return to Seller the assignment documents and any and all other documents,
materials and data previously delivered to Buyer with respect to the affected
Leases and other affected portion of the Assets, and (iii) Seller shall pay to
Buyer the Allocated Value of the affected Assets, without interest, less the
proceeds of Hydrocarbon production received by Buyer (which shall be retained by
Buyer as its sole property) net of all expenses, overhead, royalties, and costs
of operations (including plugging and abandonment expenses but excluding
mortgage interest and any burdens, liens, or encumbrances created by Buyer which
must be released prior to this payment) attributable to the affected Leases or
other affected portion of the Assets from the Effective Date forward. In no
event, however, shall Seller ever be required to reimburse Buyer for any
expenditures associated with workovers, recompletions, sidetracks, or the
drilling, completion or plugging and abandonment of wells drilled or work
performed by Seller.
ARTICLE 9. — OPTION TO TERMINATE
     9.1 Option to Terminate for Defects. If the aggregate of the Defect Values
attributable to all Environmental Defects and Title Defects determined pursuant
to Articles 7 and 8 and the provisions of Section 9.3 below, shall exceed twenty
percent (20%) of the Purchase Price after the application of the Aggregate
Defect Basket set forth in Section 7.4, then either Buyer or Seller may, at its
sole option, terminate this Agreement without any further obligation by giving
written notice of termination to the other Party at any time prior to Closing.
In the event of such termination, Seller shall return the Performance Deposit to
Buyer, together with all accrued interest, within five (5) days of receipt of
the notice of termination and neither Party shall have any further obligation or
Liability hereunder.
     9.2 Option to Terminate for Defects and Other Matters. If, prior to Closing
the sum of (a) the aggregate Defect Values attributable to all Environmental
Defects and Title Defects determined pursuant to Articles 7 and 8 and the
provisions of Section 9.3 below, after application of the Aggregate Defect
Basket set forth in Section 7.4, (b) the Allocated Values of all Assets excluded
from the transactions contemplated hereby because of the exercise of
Preferential Purchase Rights or because the time period for exercising such
Preferential Purchase Rights has not expired, (c) the Allocated Values of all
Third Party Interests, and (d) the Allocated Values of all Assets affected by
Casualty Losses excluded from the transactions contemplated hereby exceeds
thirty (30%) of the Purchase Price, then either Buyer or Seller may terminate
this Agreement without any further obligation by giving written notice of
termination to the other Party at any time prior to Closing. In the event of
such termination, Seller shall return the Performance Deposit to Buyer, together
with all accrued interest, within five (5) days of receipt of the notice of
termination and neither Party shall have any further obligation or Liability
hereunder.
     9.3 Dispute as to Defect Values. In the event of a dispute between Seller
and Buyer as to the Defect Value for an Environmental Defect or Title Defect,
the Parties shall

- 31 -



--------------------------------------------------------------------------------



 



negotiate in good faith as to estimates of such Defect Value for purposes of
this Article 9 only. Should the Parties be unable to agree on a Defect Value,
the Seller’s good faith estimate of the Defect Value shall be utilized for
purposes of this Article 9 only.
ARTICLE 10. — PREFERENTIAL PURCHASE RIGHTS AND CONSENTS OF THIRD PARTIES
     10.1 Actions and Consents.
     (a) Seller and Buyer agree that each shall use all commercially reasonable
efforts to take or cause to be taken all such action as may be necessary to
consummate and make effective the transactions provided in this Agreement and to
assure that it will not be under any material corporate, legal, or contractual
restriction that could prohibit or delay the timely consummation of such
transaction.
     (b) Seller shall notify all holders of (i) Preferential Purchase Rights
relating to the Assets, (ii) rights of consent to the assignment, or
(iii) rights of approval to the assignment of the Assets, and of such terms and
conditions of this Agreement to which the holders of such rights are entitled.
Seller shall promptly notify Buyer if any Preferential Purchase Rights are
exercised, any consents or approvals denied, or if the requisite period has
elapsed without said rights having been exercised or consents or approvals
having been received. If prior to Closing, any such Preferential Purchase Rights
are timely and properly exercised, the interest or part thereof so affected
shall be eliminated from the Assets and the Purchase Price reduced by the
portion of the Purchase Price allocated to such interest or part thereof as
provided in Exhibit “F.” The Parties agree that the Allocated Values for
properties subject to Preferential Purchase Rights shall be the sole
responsibility of Buyer, and Buyer agrees to indemnify and hold Seller harmless
from all Liability and Claims related to the reasonableness of such values.
     (c) With respect to any portion of the Assets for which a Preferential
Purchase Right has not been asserted or waived prior to Closing or a consent or
other approval to assign has not been granted and for which the time for
election to exercise such Preferential Purchase Right or to grant such consent
or approval has not expired (and Buyer is unwilling to assume the Liability
associated with the failure to obtain such consent or approval), Closing with
respect to the portion of the Assets subject to such outstanding obligations
will be deferred (the “Third Party Interests”). Subject to Section 9.2, Closing
with respect to all other Assets will proceed as provided in this Agreement, but
the Purchase Price delivered to Seller at Closing will be reduced by the
Allocated Value of the Third Party Interests. In the event that within ninety
(90) days after Closing any such Preferential Purchase Right is waived or
consent or approval is obtained or the time for election to purchase or to
deliver a consent or approval passes (such that under the applicable documents,
Seller may sell the affected Third Party Interest to Buyer), then subject to the
terms and conditions hereof (including Article 12) the Closing with respect to
the applicable portion of the Third Party Interests will proceed promptly. If
such waivers, consents or approvals as are necessary are not received by Seller
within the applicable ninety (90) day period, Seller shall retain such Third
Party Interests and the Parties shall have no further Liability or obligation to
each other with respect thereto.

- 32 -



--------------------------------------------------------------------------------



 



     (d) If any additional Preferential Purchase Rights are discovered after
Closing, or if a Preferential Purchase Rights holder alleges improper notice,
then Buyer agrees to cooperate with Seller in giving effect to any such valid
Preferential Purchase Rights. In the event any such valid Preferential Purchase
Rights are validly exercised after Closing, Buyer’s sole remedy against Seller
shall be return by Seller to Buyer of that portion of the Purchase Price
allocated under Exhibit “F” to the portion of the Assets on which such rights
are exercised and lost by Buyer to such third Person
ARTICLE 11. — COVENANTS
     11.1 Covenants of Seller Pending Closing.
     (a) From and after the date of execution of this Agreement and until the
Closing, and subject to Section 11.2 and the constraints of applicable operating
and other agreements, Seller shall operate, manage, and administer the Assets as
a reasonable and prudent operator and in a good and workmanlike manner
consistent with its past practices, and shall carry on its business with respect
to the Assets in substantially the same manner as before execution of this
Agreement. Prior to Closing, Seller shall use all reasonable efforts to preserve
in full force and effect all Leases, operating agreements, easements,
rights-of-way, surface leases, permits, licenses, and agreements which relate to
the Assets, and shall perform all obligations of Seller in or under all such
agreements relating to the Assets; provided, however, Buyer’s sole remedy for
Seller’s breach of its obligations under this Section 11.1(a) shall be limited
to the amount of that portion of the Purchase Price allocated in Exhibit “F” to
that portion of the Assets affected by such breach. Seller shall, except for
emergency action taken in the face of serious risk to life, property, or the
environment (1) submit to Buyer, for prior written approval, all requests for
operating or capital expenditures and all proposed contracts and agreements
relating to the Assets which involve individual commitments of more than one
hundred fifty thousand dollars ($150,000.00) to the 8/8ths interest; (2) consult
with, inform, and advise Buyer regarding all material matters concerning the
operation, management, and administration of the Assets; (3) obtain Buyer’s
written approval prior to voting under any operating, unit, joint venture,
partnership or similar agreement relating to the Assets; and (4) not approve or
elect to go nonconsent as to any proposed well located on the Assets or plug and
abandon or agree to plug and abandon any Well without Buyer’s prior written
approval. On any matter requiring Buyer’s approval under this Section 11.1(a),
Buyer shall respond within five (5) Business Days to Seller’s request for
approval (unless Seller notifies Buyer that a shorter time to respond is
required in which case the Buyer shall respond in the required time), and
failure of Buyer to respond to Seller’s request for approval within such time
shall release Seller from the obligation to obtain Buyer’s approval before
proceeding on such matter. With respect to emergency actions taken by Seller in
the face of serious risk to life, property, or the environment, without prior
approval of Buyer pursuant to the provisions above, Seller will advise Buyer of
its actions as promptly as reasonably possible and consult with Buyer as to any
further related actions.
     (b) Seller shall promptly notify Buyer of any threatened or actual Claim
before any Governmental Entity and any Claim which relates to the Assets or
which is reasonably expected to result in impairment or loss of any material
portion of the Assets or which might hinder or impede the operation of the
Assets in any material respect.

- 33 -



--------------------------------------------------------------------------------



 



     (c) In addition, without the prior written approval of Buyer, Seller agrees
to (i) not sell, lease, farmout, transfer, or otherwise dispose of, directly or
indirectly, any Assets, except for sales of Hydrocarbons in the ordinary course
of business or as reflected on Exhibit “D,” (ii) maintain all insurance with
respect to the Assets currently in effect, (iii) remain in material compliance
with all Laws with respect to its ownership and operation of the Assets as a
reasonably prudent operator, (iv) not amend any material contract or enter into
any contract affecting the Assets that would be considered a material contract
if in effect as of the date of this Agreement, or (v) not waive or release any
material Claim or right with respect to the Assets or settle any Claim with
respect to the Assets, except to the extent constituting a Retained Obligation,
or the litigation referred to in Section 17.6 below.
     (d) As compensation for its services as Operator for the period between the
Effective Time and the earlier of the Closing Date or May 30, 2010, Buyer shall
pay to Seller an amount equal to Buyer’s share of all overhead charges and
operating costs plus fifteen percent (15%). Buyer will be entitled to any
overhead payments from other working interest owners attributable to the same
period. In the event that the Closing Date is extended beyond May 30, 2010 then
the compensation for Sellers services as Operator after May 30, 2010 shall be in
accordance with the terms of the Post-Closing Transition Services, Accounting
and Reporting Agreement.
     (e) Seller shall cooperate with Buyer and shall execute such documents or
instruments as may be reasonably necessary to arrange for the timely transfer to
Buyer or re-issuance in the name of Buyer of all permits, licenses,
registrations or other approvals required for Buyer’s post-Closing ownership or
operation of the Assets, including without limitation those required under or
pursuant to Environmental Laws.
     11.2 Limitations on Seller’s Covenants Pending Closing.
     To the extent Seller is not the operator of any of the Assets, the
obligations of Seller in Section 11.1 concerning operations or activities which
normally or pursuant to existing contracts are carried out or performed by the
operator, shall be construed to require only that Seller use all reasonable
efforts (without being obligated to incur any expense or institute any cause of
action) to cause the operator of such Assets to take such actions or render such
performance as would a reasonable prudent operator and within the constraints of
the applicable operating agreements and other applicable agreements.
     11.3 Employees. Notwithstanding anything herein or in the Confidentiality
Agreement to the contrary, Buyer shall have no right to solicit or make offers
of employment to any employees of Seller or its Affiliates, without the express
written consent of Seller.
     11.4 Notification of Breaches.
     Until the Closing,
     (a) Buyer shall notify Seller promptly after Buyer obtains actual knowledge
that any representation or warranty of Seller contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Closing Date or that any covenant

- 34 -



--------------------------------------------------------------------------------



 



or agreement to be performed or observed by Seller prior to or on the Closing
Date has not been so performed or observed in any material respect.
     (b) Seller shall notify Buyer promptly after Seller obtains actual
knowledge that any representation or warranty of Buyer contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Buyer prior to or on the Closing Date has not been so performed
or observed in any material respect.
     (c) If any of Buyer’s or Seller’s representations or warranties is untrue
or shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Buyer’s or Seller’s covenants
or agreements to be performed or observed prior to or on the Closing Date shall
not have been so performed or observed in any material respect, but if such
breach of representation, warranty, covenant or agreement shall (if curable) be
cured by the Closing (or, if the Closing does not occur, by the date set forth
in Section 16.1), then such breach shall be considered not to have occurred for
all purposes of this Agreement.
     11.5 Financial Information.
     (a) Prior to and for a period of three (3) years following Closing, at
Buyer’s expense, Seller shall use its reasonable best efforts to cause its
accountants, counsel, agents and other third parties to cooperate with Buyer and
its representatives in connection with the preparation by Buyer of financial
information for Statements of Revenues and Direct Operating Expenses relating to
the Assets that are required to be included in any filing by Buyer or its
Affiliates with the Securities and Exchange Commission.
     (b) Prior to and for a period of three (3) years following Closing, Seller
shall give Buyer and its representatives reasonable access during normal
business hours to the Assets, Records, and other financial data necessary for
the preparation of Statements of Revenues and Direct Operating Expenses to be
included in any filings by Buyer or its Affiliates with the Securities and
Exchange Commission. If requested, Seller shall not unreasonably withhold and
make its best efforts to execute and deliver to the external audit firm that
audits the financial information of Seller (the “Audit Firm”) such preparation
letters in form and substance customary for presentation provided to external
audit firms by management as pursuant to generally accepted auditing standards
as may be reasonably requested by the Audit Firm. As used in this
Section 11.5(b), the term “Records” means all ledgers, books, records, data,
files, and accounting and financial records, in each case to the extent related
primarily to the Assets, or used or held for use primarily in connection with
the maintenance or operation thereof.
ARTICLE 12. — CLOSING CONDITIONS
     12.1 Seller’s Closing Conditions.
     The obligations of Seller under this Agreement are subject, at the option
of Seller, to the satisfaction, at or prior to the Closing, of the following
conditions:

- 35 -



--------------------------------------------------------------------------------



 



     (a) All representations and warranties of Buyer contained in this Agreement
shall be true and accurate in all material respects at and as of the Closing as
if such representations and warranties were made at and as of the Closing, and
Buyer shall have performed, satisfied and complied with all agreements and
covenants required by this Agreement to be performed, satisfied and complied
with by Buyer at or prior to the Closing;
     (b) The execution, delivery, and performance of this Agreement and the
transactions contemplated thereby have been duly and validly authorized by all
necessary action, corporate, partnership or otherwise, on the part of Buyer, and
Buyer shall have executed and delivered to Seller an officer’s certificate of
Buyer confirming the same;
     (c) All necessary consents of and filings with any Governmental Entity
relating to the consummation of the transactions contemplated by this Agreement
shall have been obtained, accomplished or waived, except to the extent that such
consents and filings are normally obtained, accomplished or waived after
Closing;
     (d) As of the Closing Date, no suit, action or other proceeding (excluding
any such matter initiated by Seller) shall be pending or threatened before any
Governmental Entity seeking to restrain Seller or prohibit the Closing or
seeking damages against Seller as a result of the consummation of this
Agreement; and
     (e) Buyer shall have delivered (or be ready, willing and able to deliver)
all agreements, instruments and documents which are required by other terms of
this Agreement to be executed or delivered by Buyer to Seller prior to or in
connection with the Closing.
     (f) Any waiting period applicable to the consummation of the transaction
contemplated by this Agreement under the HSR Act shall have lapsed or terminated
(by early termination or otherwise.)
     12.2 Buyer’s Closing Conditions.
     The obligations of Buyer under this Agreement are subject, at the option of
Buyer, to the satisfaction, at or prior to the Closing, of the following
conditions:
     (a) All representations and warranties of Seller contained in this
Agreement shall be true and accurate in all material respects at and as of the
Closing as if such representations and warranties were made at and as of the
Closing, and Seller shall have performed, satisfied and complied with all
agreements and covenants required by this Agreement to be performed, satisfied
and complied with by Seller at or prior to the Closing;
     (b) The execution, delivery, and performance of this Agreement and the
transactions contemplated thereby have been duly and validly authorized by all
necessary action, corporate, partnership or otherwise, on the part of Seller,
and Seller shall have executed and delivered to Buyer an officer’s certificate
of Seller confirming the same;
     (c) All necessary consents of and filings with any Governmental Entity
relating to the consummation of the transactions contemplated by this Agreement
shall have been

- 36 -



--------------------------------------------------------------------------------



 



obtained, accomplished or waived, except to the extent that such consents and
filings are normally obtained, accomplished or waived after Closing;
     (d) As of the Closing Date, no suit, action or other proceeding (excluding
any such matter initiated by Buyer) shall be pending or threatened before any
Governmental Entity seeking to restrain Buyer or prohibit the Closing or seeking
damages against Buyer as a result of the consummation of this Agreement; and
     (e) Seller shall have delivered (or be ready, willing and able to deliver)
all agreements, instruments and documents which are required by other terms of
this Agreement to be executed or delivered by Seller to Buyer prior to or in
connection with the Closing.
     (f) Any waiting period applicable to the consummation of the transaction
contemplated by this Agreement under the HSR Act shall have lapsed or terminated
(by early termination or otherwise.)
ARTICLE 13. — CLOSING
     13.1 Closing.
     Consummation of the purchase and sale transaction contemplated by this
Agreement, (the “Closing”) shall, unless otherwise agreed in writing by Seller
and Buyer, be held at the offices of Seller located at 5100 Tennyson Parkway,
Suite 1200, Plano, Texas 75024, at 10:00 a.m., local time, on May 14, 2010. or
at such earlier date or place as the Parties may agree in writing (herein called
“Closing Date”). Time is of the essence and the Closing Date shall not be
extended unless by written agreement of the Parties.
     13.2 Seller’s Closing Obligations.
     At Closing, Seller shall deliver to Buyer the following:
     (a) the Conveyance and such other documents as may be reasonably necessary
to convey the Assets to Buyer in accordance with the provisions hereof, executed
by Seller;
     (b) a non-foreign affidavit executed by Seller in the form attached as
Exhibit “M”;
     (c) appropriate regulatory forms appointing Buyer as the operator for those
Assets which Seller operates;
     (d) copies of all applicable waivers, consents, approvals, permits and
actions relating to the Assets obtained;
     (e) exclusive possession of the Assets;
     (f) letters-in-lieu of transfer orders relating to the Assets in form
acceptable to Seller and Buyer; and

- 37 -



--------------------------------------------------------------------------------



 



     (g) releases of all mortgages, liens and similar encumbrances burdening the
Assets, including those shown on Exhibit “D,” in form and substance reasonably
satisfactory to Buyer; and
     (h) a certificate of the Secretary or an Assistant Secretary of the Seller,
certifying (i) that true and complete copies of the resolutions duly and validly
adopted by the board of directors of Seller’s general partner evidencing the
authorization of the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are attached thereto and
are in full force and effect and (ii) to the incumbency of the officers of the
Seller executing this Agreement and the instruments contemplated hereby.
     13.3 Buyer’s Closing Obligations.
     At Closing, Buyer shall deliver to Seller the following:
     (a) by wire transfer in immediately available funds to a bank account or
accounts designated by Seller, the Purchase Price as adjusted by Section 3.3;
     (b) Conveyances executed by Buyer, and
     (c) deliver a certificate of the Secretary or an Assistant Secretary of the
Buyer, certifying (i) that true and complete copies of the resolutions duly and
validly adopted by the board of directors of Buyer evidencing the authorization
of the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby are attached thereto and are in full force and
effect and (ii) to the incumbency of the officers of the Buyer executing this
Agreement and the instruments contemplated hereby.
     13.4 Joint Closing Obligations.
     Both Parties at Closing shall execute the following:
     (a) a Closing Statement evidencing the amount actually wire transferred and
all adjustments to the Purchase Price taken into account at Closing: and
     (b) Post-Closing Transition, Accounting and Reporting Agreement.
     All events of Closing shall each be deemed to have occurred simultaneously
with the other, regardless of when actually occurring and each shall be a
condition precedent to the other.
ARTICLE 14 — LIMITATIONS ON WARRANTIES AND REMEDIES/DTPA- WAIVER
     14.1 Limitations on Warranties and Remedies.
     THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS
AGREEMENT AND IN THE CONVEYANCE ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND

- 38 -



--------------------------------------------------------------------------------



 



WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO THE QUALITY, QUANTITY OR VOLUME OF
THE RESERVES, IF ANY, OF OIL, GAS OR OTHER HYDROCARBONS IN OR UNDER THE LEASES,
OR THE ENVIRONMENTAL CONDITION OF THE ASSETS. THE ITEMS OF PERSONAL PROPERTY,
EQUIPMENT, IMPROVEMENTS, FIXTURES AND APPURTENANCES CONVEYED AS PART OF THE
ASSETS ARE SOLD HEREUNDER “AS IS, WHERE IS, AND WITH ALL FAULTS” AND NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONDITION, ARE GIVEN BY OR ON BEHALF OF SELLER. IT IS UNDERSTOOD AND
AGREED THAT PRIOR TO CLOSING BUYER SHALL HAVE INSPECTED THE ASSETS FOR ALL
PURPOSES AND SHALL HAVE SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL
CONDITION, BOTH SURFACE AND SUBSURFACE, AND THAT BUYER ACCEPTS SAME IN ITS “AS
IS, WHERE IS AND WITH ALL FAULTS” CONDITION, SUBJECT TO BUYER’S RIGHTS
HEREUNDER. EXCEPT FOR THE LIMITED WARRANTY OF TITLE SET FORTH IN THE CONVEYANCE,
BUYER HEREBY WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONDITION, OR CONFORMITY TO SAMPLES.
     BUYER ACKNOWLEDGES THAT THIS EXPRESS WAIVER IS A MATERIAL AND INTEGRAL PART
OF THIS SALE AND THE CONSIDERATION THEREOF; AND BUYER ACKNOWLEDGES THAT THIS
WAIVER HAS BEEN BROUGHT TO THE ATTENTION OF BUYER AND EXPLAINED IN DETAIL AND
THAT BUYER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THIS WAIVER FOR THE ABOVE
DESCRIBED PROPERTY.
     The above is subject to the other terms and conditions of this Agreement.
     14.2 Waiver of Trade Practices Acts.
     Texas
     (a) It is the intention of the parties that Buyer’s rights and remedies
with respect to this transaction and with respect to all acts or practices of
Seller, past, present or future, in connection with this transaction shall be
governed by legal principles other than the Texas Deceptive Trade
Practices—Consumer Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq.
(the “DTPA”). AS SUCH, BUYER HEREBY WAIVES THE APPLICABILITY OF THE DTPA TO THIS
TRANSACTION AND ANY AND ALL DUTIES, RIGHTS OR REMEDIES THAT MIGHT BE IMPOSED BY
THE DTPA, WHETHER SUCH DUTIES, RIGHTS AND REMEDIES ARE APPLIED DIRECTLY BY THE
DTPA ITSELF OR INDIRECTLY IN CONNECTION WITH OTHER STATUTES; PROVIDED, HOWEVER,
BUYER DOES NOT WAIVE § 17.555 OF THE DTPA.

- 39 -



--------------------------------------------------------------------------------



 



AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, BUYER VOLUNTARILY
CONSENTS TO THIS WAIVER. BUYER ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IT IS
PURCHASING THE GOODS AND/OR SERVICES COVERED BY THIS AGREEMENT FOR COMMERCIAL OR
BUSINESS USE; THAT IT HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS OF A TRANSACTION SUCH AS
THIS; AND THAT IT IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH
SELLER.
     (b) Buyer expressly recognizes that the price for which Seller has agreed
to perform its obligations under this Agreement has been predicated upon the
inapplicability of the DTPA and this waiver of the DTPA. Buyer further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
DTPA.
     Multi-jurisdictional
     It is the intention of the parties that Buyer’s rights and remedies with
respect to this transaction and with respect to all acts or practices of Seller,
past, present or future, in connection with this transaction shall be governed
by legal principles other than (i) the Kansas Consumer Protection Act (Kan.
Stat. Ann. § 50-623 et seq., the “KSCPA”), (ii) the New Mexico Unfair Trade
Practices Act (N.M. Stat. Ann § 57-12-1 et seq., the “NMUTPA”), and (iii) both
the Oklahoma Consumer Protection Act (Okla. Stat. Ann. tit. 15 § 753 et seq.,
the “OKCPA”) and the Oklahoma Deceptive Trade Practices Act (Okla. Stat. Ann
tit. 78 §§ 51-56, the “OKDTPA” and collectively with the KSCPA, the NMUTPA, and
the OKCPA, the “Acts”). As such, Buyer hereby waives the applicability of the
Acts to this transaction and any and all duties, rights or remedies that might
be imposed by the Acts, whether such duties, rights and remedies are applied
directly by the Acts themselves or indirectly in connection with other statutes.
Buyer acknowledges, represents and warrants that it is purchasing the goods
and/or services covered by this Agreement for commercial or business use and not
for personal, family, and household purposes; that it is not a sole proprietor
or family partnership; that it has assets of five million dollars
($5,000,000.00) or more according to its most recent financial statement
prepared in accordance with generally accepted accounting principles; that it
has knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of a transaction such as this; and that it is not
in a significantly disparate bargaining position with Seller.
     (b) Buyer expressly recognizes that the price for which Seller has agreed
to perform its obligations under this Agreement has been predicated upon the
inapplicability of the Acts and this waiver of the Acts. Buyer further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
Acts.

- 40 -



--------------------------------------------------------------------------------



 



ARTICLE 15 . — CASUALTY LOSS AND CONDEMNATION
     If, prior to the Closing, all or any portion of the Assets are destroyed by
fire or other casualty or if any portion of the Assets shall be taken by
condemnation or under the right of eminent domain (all of which are herein
called “Casualty Loss” and limited to property damage or taking only), Buyer and
Seller must agree prior to Closing either (i) to delete that portion of the
Assets which is subject to the Casualty Loss from the Assets, and the Purchase
Price shall be reduced by the value allocated to the deleted Asset as set out in
Exhibit “F,” or (ii) for Buyer to proceed with the purchase of such Assets,
notwithstanding any such destruction or taking (without reduction of the
Purchase Price) in which case Seller shall pay, at the Closing, to Buyer all
sums paid to Seller by third Persons by reason of the destruction or taking of
such Assets and shall assign, transfer and set over unto Buyer all insurance
proceeds received by Seller as well as all of the right, title and interest of
Seller in and to any Claims, unpaid proceeds or other payments from third
Persons arising out of such destruction or taking. If the Allocated Value of
that portion of the Assets affected by the Casualty Loss as shown on Exhibit “F”
exceeds twenty percent (20%) of the Purchase Price, Buyer and Seller shall each
have the right to terminate this Agreement upon written notification to the
other, the transaction shall not close and thereafter neither Buyer nor Seller
shall have any Liability or further obligations to the other hereunder. In the
event of such termination, Seller shall return the Performance Deposit to Buyer,
together with all accrued interest. Prior to Closing, Seller shall not
voluntarily compromise, settle or adjust any amounts payable by reason of any
Casualty Loss without first obtaining the written consent of Buyer.
ARTICLE 16. — TERMINATION
     16.1 Termination.
     This Agreement may be terminated at any time prior to Closing: (i) by the
mutual prior written consent of Seller and Buyer; (ii) by the Buyer or Seller
pursuant to Section 9.1 and 9.2 and Article 15; or (iii) by Seller or Buyer, if
Closing has not occurred on or before June 30, 2010.
     16.2 Effect of Termination.
     If this Agreement is terminated pursuant to Section 16.1, this Agreement
shall become void and of no further force or effect (except for the provisions
of Sections 4(f), 5(f), 6.6, 6.7, 14.1, 14.2, 16.3, 20.2, 20.12, 20.13 and 20.24
of this Agreement all of which shall continue in full force and effect) and
Seller shall be free immediately to enjoy all rights of ownership of the Assets
and to sell, transfer, encumber or otherwise dispose of the Assets to any party
without any restriction under this Agreement. Notwithstanding anything to the
contrary in this Agreement, the termination of this Agreement under
Section 16.1(iii) shall not relieve any party from liability for any willful or
negligent failure to perform or observe in any material respect any of its
agreements or covenants contained herein which are to be performed or observed
at or prior to Closing. In the event this Agreement terminates under Section
16.1(iii) because a party has willfully or negligently failed to perform or
observe in any material respect any of its agreements or covenants contained
herein which are to be performed at or prior to Closing, then the other party
shall be entitled to all remedies

- 41 -



--------------------------------------------------------------------------------



 



available at law or in equity and shall be entitled to recover court costs and
attorneys’ fees in addition to any other relief to which such party may be
entitled.
     16.3 Distribution of Deposit Upon Termination.
     (a) If Seller has complied with the provisions of Section 12.2 and is ready
willing and able to close the transaction contemplated by this Agreement and
elects to terminate this Agreement (i) because Buyer has failed to comply with
any provision of Section 12.1; or (ii) Buyer has complied with all the
provisions of Section 12.1, but fails or refuses to timely close the transaction
contemplated by this Agreement, then Seller may retain the Performance Deposit
(together with all accrued interest) as liquidated damages, free of any claims
by Buyer or any other Person with respect thereto. It is expressly stipulated by
the parties that the actual amount of damages resulting from such a termination
would be difficult if not impossible to determine accurately because of the
unique nature of this Agreement, the unique nature of the Assets, the
uncertainties of applicable commodity markets and differences of opinion with
respect to such matters, and that the liquidated damages provided for herein are
a reasonable estimate by the parties of such damages.
     (b) If this Agreement is terminated for any reason other than the reasons
set forth in Section 16.3(a), then Seller shall deliver the Performance Deposit
to Buyer (together with all accrued interest), free of any claims by Seller or
any other Person with respect thereto.
     16.4 Other Remedies.
     Notwithstanding the foregoing, termination of this Agreement shall not
prejudice or impair Buyer’s obligations under Section 6.4 (and the
Confidentiality Agreement referenced therein). The prevailing Party in any legal
proceeding brought under or to enforce this Agreement shall be additionally
entitled to recover court costs and reasonable attorneys’ fees from the
non-prevailing Party.
     16.5 Limitations on Damages.
     Notwithstanding any other provision contained elsewhere in this Agreement
to the contrary, the Parties acknowledge that this Agreement does not authorize
one Party to sue for or collect from the other Party its own punitive damages,
or its own consequential or indirect damages in connection with this Agreement
and the transactions contemplated hereby and each Party expressly waives for
itself and on behalf of its Affiliates, any and all Claims it may have against
the other Party for such damages in connection with this Agreement and the
transactions contemplated hereby.
ARTICLE 17. — ASSUMPTION AND INDEMNITY
     17.1 Assumed Obligations.
     Upon and after Closing, Buyer shall own the Assets, together with all the
rights, duties, obligations, and Liabilities accruing to the Assets after
Closing, including the Assumed Obligations and Buyer’s indemnity obligations
hereunder. Buyer agrees to assume and pay, perform, fulfill and discharge such
duties, obligations and Liabilities, all Assumed

- 42 -



--------------------------------------------------------------------------------



 



Obligations and Buyer’s indemnity obligations. Seller agrees to retain and pay,
perform, fulfill and discharge all Retained Obligations, and Seller’s indemnity
obligations.
     17.2 Buyer’s Indemnity.
     BUYER AGREES TO INDEMNIFY, DEFEND AND HOLD SELLER AND SELLER’S AFFILIATES
AND EACH OF THEIR SHAREHOLDERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS AND
REPRESENTATIVES (“SELLER INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS WITH RESPECT TO ALL LIABILITIES AND OBLIGATIONS OR ALLEGED OR THREATENED
LIABILITIES AND OBLIGATIONS CAUSED BY, RELATED TO, ATTRIBUTABLE TO, OR ARISING
OUT OF THE ASSUMED OBLIGATIONS OR BUYER’S MATERIAL BREACH OF ITS REPRESENTATIONS
AND WARRANTIES SET FORTH IN ARTICLE 5. THE DEFENSE AND INDEMNITY OBLIGATIONS
PROVIDED BY THIS SECTION SHALL APPLY REGARDLESS OF THE SOLE OR PARTIAL OR
COMPARATIVE OR CONCURRENT OR OTHER FAULT, NEGLIGENCE OR STRICT, PRE-EXISTING OR
OTHER LIABILITY ON THE PART OF SELLER. ADDITIONALLY, THE DEFENSE AND INDEMNITY
OBLIGATIONS PROVIDED BY THIS SECTION SHALL APPLY REGARDLESS OF THE NATURE OF THE
OBLIGATIONS OF SELLER, BE THEY IN TORT, CONTRACT, QUASI-CONTRACT, STATUTORY, OR
OTHERWISE.
     17.3 Seller’s Indemnity.
     SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD BUYER AND BUYER’S AFFILIATES
AND EACH OF THEIR PARTNERS, SHAREHOLDERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS AND REPRESENTATIVES (“BUYER INDEMNITEES”) HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS WITH RESPECT TO ALL LIABILITIES AND OBLIGATIONS OR ALLEGED OR
THREATENED LIABILITIES AND OBLIGATIONS CAUSED BY, RELATED TO, ATTRIBUTABLE TO,
OR ARISING OUT OF (I) THE RETAINED OBLIGATIONS, (II) SELLER’S MATERIAL BREACH OF
ITS REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 4, OR (III)
ENVIRONMENTAL OBLIGATIONS ATTRIBUTABLE TO THE ASSETS WHICH RELATE TO OR ARISE
FROM EVENTS FIRST OCCURING ONE (1) YEAR PRIOR TO THE EFFECTIVE DATE OR AFTER THE
DATE IN WHICH SELLER ACQUIRED THE ASSET WHICHEVER IS THE FIRST TO OCCUR;
PROVIDED HOWEVER SELLERS INDEMNITY FOR SAID ENVIRONMENTAL OBLIGATIONS SHALL NOT
BE APPLICABLE TO ANY ENVIRONMENTAL OBLIGATION WHICH WAS ASSERTED AS AN
ENVIRONENTAL DEFECT BY THE BUYER, IS AN AMOUNT GREATER THAN THE ALLOCATED VALUE
OF THE AFFECTED ASSET, AND ANY SUCH CLAIM FOR INDEMNITY MUST BE ASSERTED BY
BUYER WITHIN ONE YEAR FROM THE CLOSING DATE OF THIS AGREEMENT. THE DEFENSE AND
INDEMNITY OBLIGATIONS PROVIDED BY THIS SECTION SHALL APPLY REGARDLESS OF THE
SOLE OR PARTIAL OR COMPARATIVE OR CONCURRENT OR OTHER FAULT, NEGLIGENCE OR
STRICT, PRE-EXISTING OR OTHER LIABILITY ON THE

- 43 -



--------------------------------------------------------------------------------



 



PART OF BUYER. ADDITIONALLY, THE DEFENSE AND INDEMNITY OBLIGATIONS PROVIDED BY
THIS SECTION SHALL APPLY REGARDLESS OF THE NATURE OF THE OBLIGATIONS OF BUYER,
BE THEY IN TORT, CONTRACT, QUASI-CONTRACT, STATUTORY, OR OTHERWISE.
     17.4 Stipulation Regarding Express Negligence And Fault.
     THE PARTIES HERETO BOTH AGREE AND STIPULATE THAT THEY HAVE ACTUAL KNOWLEDGE
OF ALL INDEMNITY PROVISIONS HEREIN, THAT THEY ARE FAMILIAR WITH THE EXPRESS
NEGLIGENCE TEST, THAT THIS DEFENSE AND INDEMNIFICATION AGREEMENT COMPLIES WITH
THE EXPRESS NEGLIGENCE TEST, THAT THE PARTIES CLEARLY INTEND TO TRANSFER THE
RISK OF LOSS FOR THE INDEMNITEE’S NEGLIGENCE, FAULT AND OTHER LIABILITIES AND
OBLIGATIONS AS SET FORTH ABOVE TO THE OTHER PARTY, AND THAT THESE
INDEMNIFICATION PROVISIONS ARE CONSPICUOUS.
     17.5 Broker or Finder’s Fee.
     Each Party hereby agrees to indemnify and hold the other Party harmless
from and against any Claim for a brokerage or finder’s fee or commission in
connection with this Agreement or the transactions contemplated by this
Agreement to the extent such Claim arises from or is attributable to the actions
of such indemnifying Party or its Affiliates, including, without limitation, any
and all losses, damages, attorneys’ fees, costs and expenses of any kind or
character arising out of or incurred in connection with any such Claim or
defending against the same.
     17.6 Litigation.
     Seller shall retain responsibility and Liability for the litigation and
threatened litigation listed as items 1,2,3 and 4 on Exhibit “H,” and the Claims
thereunder; provided that with respect to the matters identified as items 5 and
6 on Exhibit “H,” Seller shall only retain the responsibility and Liability for
the Claims related to, or resulting from or attributable to the period prior to
the Closing Date. Buyer shall assume responsibility and Liability for the
litigation and threatened litigation listed as items 5 and 6 on Exhibit “H,” and
the Claims thereunder; but only to the extent attributable to operations on or
after the Closing Date.
     17.7 Indemnification Procedures. All Claims for indemnification (an
“Indemnity Claim”) under this Agreement shall be asserted and resolved as
follows:
     (a) For purposes of this Section 17.7, the term “Indemnifying Party” shall
mean the Party having an obligation to indemnify the other Party and its related
parties pursuant to this Article 17, and the term “Indemnified Party” shall mean
the Party having the right to be indemnified by the other Party pursuant to this
Article 17.
     (b) To make an Indemnity Claim under this Article 17, an Indemnified Party
shall notify the Indemnifying Party in writing of its Indemnity Claim, including
the basis under this Agreement for its Indemnity Claim (the “Claim Notice”). In
the event that the

- 44 -



--------------------------------------------------------------------------------



 



Indemnity Claim is based upon a claim by a unaffiliated third Person against the
Indemnified Party (a “Third Party Claim”), the Indemnified Party shall provide
its Claim Notice promptly after the Indemnified Party has Knowledge of the Third
Party Claim and shall enclose a copy of all papers (if any) served with respect
to the Third Party Claim; provided that the failure of any Indemnified Party to
give notice of a Third Party Claim as provided in this Section 17.7(b) shall not
relieve the Indemnifying Party of its indemnification obligations under this
Article 17 except to the extent (and then only to such extent) such failure
results in insufficient time being available to permit the Indemnifying Party to
effectively defend against the Third Party Claim or otherwise materially
prejudices the Indemnifying Party’s ability to defend against the Third Party
Claim.
     (c) In the case an Indemnity Claim based upon a Third Party Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its Liability
to defend the Indemnified Party against such Third Party Claim at the sole cost
and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such thirty (30) day period, to file any motion, answer or
other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party so long as such pleading is not
prejudicial to the Indemnifying Party.
     (d) If the Indemnifying Party admits its Liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Third
Party Claim. The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate in contesting any
Third Party Claim which the Indemnifying Party elects to contest. The
Indemnified Party may (at its sole costs and expense) participate in, but not
control, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 17.7. An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto which
does not include an unconditional written release of the Indemnified Party from
all Liability in respect of such Third Party Claim or (ii) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto in any
manner that may materially and adversely affect the Indemnified Party (other
than as a result of money damages covered by the indemnity).
     (e) If, within the 30-day period after its receipt of the Claim Notice, the
Indemnifying Party does not admit its Liability or admits its Liability with
respect to but fails to diligently prosecute or settle, the Third Party Claim,
then the Indemnified Party shall have the right to defend against the Third
Party Claim at the sole cost and expense of the Indemnifying Party, with counsel
of the Indemnified Party’s choosing, subject to the right of the Indemnifying
Party to admit its Liability and assume the defense of the Third Party Claim at
any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its Liability for a Third Party Claim, the
Indemnified Party shall send written notice to the Indemnifying Party of any
proposed settlement and the Indemnifying Party shall have the option for ten
(10) days following receipt of such notice to (i) admit in writing its Liability
for the Third Party Claim and (ii) if Liability is so admitted, reject, in its
reasonable judgment, the proposed settlement.

- 45 -



--------------------------------------------------------------------------------



 



     17.8 Liability Limitation. Notwithstanding the foregoing provisions of this
Article 17:
     (a) Seller shall have no Liability for indemnification for any Claims under
Section 17.3 unless and until the cumulative total of such Claims exceeds in the
aggregate an amount equal to two percent (2%) of the Purchase Price (the
“Indemnity Deductible”), at which time all amounts of Liabilities (other than De
Minimis Claims (as defined below)) in excess of the Indemnity Deductible may be
claimed and recovered as provided in this Agreement; provided, however, that in
the event that the aggregate Claims with respect to a single matter for which
indemnity otherwise is provided under Section 17.3 is less than $100,000 (a “De
Minimis Claim”) such Claims shall not be included in calculating the aggregate
amount of Claims for determining whether the Deductible has been satisfied and
shall not be recoverable for any reason.
     (b) The aggregate Liability of Seller pursuant to this Article 17 shall be
limited to an amount equal to seven percent (7%) of the Purchase Price.
     (c) If an indemnified Party recovers from any third party (including
insurers) all or any part of any amount previously paid to it by an Indemnifying
Party pursuant to Sections 17.2 or 17.3, as applicable, such indemnified Party
will promptly pay over to the indemnifying Party the amount so recovered (after
deducting therefrom the full amount of the expenses incurred by it in procuring
such recovery), but not in excess of any amount previously so paid by the
indemnifying Party; and
     (d) Seller shall not be liable to indemnify Buyer for any Claim, and such
Claim shall not be applied towards the thresholds in Section 17.8(a), to the
extent such Claims constitute a Buyer Assumed Obligation.
     (e) WITHOUT LIMITING THE RIGHTS THAT ANY PARTY MAY HAVE FOR FRAUD UNDER
COMMON LAW, BUYER AND SELLER AGREE THAT, FROM AND AFTER THE CLOSING, THE SOLE
AND EXCLUSIVE REMEDY OF ANY PARTY HERETO WITH RESPECT TO ALL CLAIMS RELATED TO
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY CLAIMS REGARDING THE ASSETS
ARISING OUT OF ANY ACTUAL OR ALLEGED BREACH OF THIS AGREEMENT SHALL BE AS
PROVIDED IN THIS ARTICLE 17 SUBJECT TO LIMITATIONS IMPOSED THEREON CONTAINED IN
THIS ARTICLE 17 AND SECTION 17.8.
ARTICLE 18 . — GAS IMBALANCES
     Up to the Final Settlement Date, Seller and Buyer in good faith use their
reasonable efforts to update (to the Effective Time) the gas imbalance volume
amounts listed on Exhibit “J.” If, prior to the Final Settlement Date, either
Party hereto notifies the other Party hereto that the volumes set forth in
Exhibit “J” are incorrect, then Buyer or Seller will pay the other on the Final
Settlement Date, as appropriate, an amount equal to $3.00 per net mmbtu variance
from the net imbalance shown on Exhibit “J.” Subject to such adjustment on the
Final Settlement Date, as of the Closing Buyer agrees to assume all Liability
and obligation

- 46 -



--------------------------------------------------------------------------------



 



for gas production imbalances (whether over or under) attributable to the Assets
(which liability and obligation shall be deemed Assumed Obligations). Except as
set forth in this Article 18, in assuming this Liability at Closing, Buyer shall
not be obligated to make any additional payment over the Purchase Price to
Seller, and Seller shall not be obligated to refund any of said price to
reimburse Buyer for any over-balances existing at the time of sale.
ARTICLE 19. — TRANSITION
     19.1 Turnover of Operatorship.
     Except as prohibited by Law or applicable contracts, Buyer shall, upon and
after Closing, assume operatorship of the Assets (or portions thereof) operated
by Seller (or its designee) at 7:00 a.m. on the day after the Closing Date.
Seller shall use reasonable efforts (which efforts shall not require Seller to
incur any monetary or non-monetary obligations) to assist and cooperate with
Buyer in connection with Buyer’s efforts to secure operatorship of all Assets
(or portions thereof) operated by Seller (or its designee). As promptly as
practicable, Buyer shall file with all pertinent Governmental Entities all
pertinent change-of-operatorship forms and similar applications and instruments.
Notwithstanding the above, it is recognized that there is no assurance or
representation given by Seller that Buyer shall succeed Seller as operator of
any Wells and/or Leases in which other parties own interests.
     19.2 Interim Operations.
     Strictly as an accommodation to Buyer, if requested by Buyer, Seller agrees
to operate the Assets (limited to those for which either Buyer or Seller is the
designated operator) after Closing for the account of the Buyer for a period not
to extend past the month following the month in which Closing occurs, or such
other month as may be mutually agreed to by Seller and Buyer. The date when
Seller ceases to assist in the operation of the Assets (which must be the last
day of a month, shall be referred to hereafter as the “Termination Date”. While
acting as operator on Buyer’s behalf, Seller shall make good faith efforts to
operate the Assets in a manner substantially similar as they were being operated
prior to Closing and in material compliance with all applicable Laws. Seller’s
duties as operator for Buyer during this period shall include preparing and
submitting state production reports for the fields, other regulatory reporting
and production reporting, making gas nominations, and marketing (and applicable
production reporting for the subject period) of produced oil and gas consistent
with past field practices. In the case of an oil spill, blowout, explosion,
fire, storm, hurricane or any other emergency situation, Seller shall have the
right to make any necessary decisions or expenditures it deems appropriate in
good faith as a prudent operator to operate the Assets (Seller shall notify
Buyer of any such actions as soon as practical), and in addition to any other
expenditures attributable to the period of time subsequent to the Effective
Time, and Buyer shall reimburse Seller for any such expenditures. In addition,
from the date of Closing to the Termination Date, at the request of Buyer,
Seller shall endeavor to attempt to retain existing contract staff familiar with
the operation of the Assets (which endeavors shall not require Seller to incur
any monetary or non-monetary obligations). Additionally, Seller shall have no
obligation to pay any expenditures, including cash calls, in excess of revenues
received by Seller (attributable to the interest of Buyer) during the interim
period.

- 47 -



--------------------------------------------------------------------------------



 



     19.3 No Liability.
     THE PARTIES HEREBY FURTHER AGREE THAT SELLER SHALL HAVE NO LIABILITY TO
BUYER, OR ANY THIRD PERSON OR GOVERNMENTAL ENTITY, AND BUYER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD SELLER HARMLESS FROM, ANY CLAIMS, ACTIONS, SUITS,
PROCEEDINGS, LOSS, COSTS, EXPENSES, LIABILITY, PROPERTY OR ENVIRONMENTAL DAMAGE,
OR OTHER DAMAGES TO OR INCURRED BY BUYER, SELLER, ANY THIRD PERSON OR
GOVERNMENTAL ENTITY WHICH ARE ATTRIBUTABLE TO, CAUSED BY OR RELATED TO THE USE,
OWNERSHIP, OPERATORSHIP OR SELLER’S OPERATION OF THE ASSETS FROM THE CLOSING TO
THE TERMINATION DATE OR ACCOUNTING OR OTHER ACTIVITIES CONDUCTED BY SELLER AFTER
CLOSING, AND WITH RESPECT TO THE REVENUE SETTLEMENT FUNCTIONS AFTER CLOSING,
REGARDLESS OF THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (ORDINARY, SOLE OR
PARTIAL), STRICT LIABILITY, REGULATORY LIABILITY, STATUTORY LIABILITY, BREACH OF
CONTRACT, BREACH OF WARRANTY, OR OTHER FAULT OR RESPONSIBILITY OF SELLER OR ANY
OTHER PERSON OR PARTY, EXCEPT TO THE DEGREE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SELLER.
     19.4 Seller Compensation.
     Seller shall not be obligated for any expenditures after the Closing Date
and shall be entitled to recover any charges and expenses incurred in the course
of such operations or accounting efforts. Buyer, as of the Closing Date, assumes
responsibility for all costs and expenses associated with ownership and
operation of the Assets, including but not limited to operations, maintenance,
repairs, recompilations, reconditioning, modifications, capital expenditures,
abandonments and salvage. If Buyer requests Seller to operate any of the Assets
after Closing under Section 19.2, Buyer shall pay to Seller compensation for its
services as provided in the Post Closing Transaction Agreement.
     19.5 Post-Closing Transition.
     Seller and Buyer agree that the post-closing transition procedures with
respect to the Assets as set forth in this Article 19.5 shall be governed by the
Post-Closing Transition Agreement to be executed at Closing which is attached
hereto as Exhibit “Q”.
ARTICLE 20. — MISCELLANEOUS
     20.1 Receivables and other Excluded Funds.
     Buyer shall be under no obligation to collect on behalf of Seller any
receivables or other funds included in the Excluded Assets and described in
Section 1.29(b) of the definition of Excluded Assets.

- 48 -



--------------------------------------------------------------------------------



 



     20.2 Public Announcements.
     The Parties hereto agree that prior to Closing, each Party may publicly
disclose the principal terms of this Agreement following its execution, provided
that prior to making any public announcement or statement with respect to the
transaction(s) contemplated by this Agreement, the Party desiring to make such
public announcement or statement shall consult with the other Party hereto and
exercise its best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by both Parties; or (ii) obtain written
approval of the other Party hereto to the text of a public announcement or
statement to be made solely by Seller or Buyer, as the case may be. Nothing
contained in this paragraph shall be construed to require either Party to obtain
approval of the other Party hereto to disclose information with respect to the
transaction contemplated by this Agreement to any Governmental Entity to the
extent (i) required by applicable Law; or (ii) necessary to comply with
disclosure requirements of the New York Stock Exchange or other recognized
exchange or over the counter, and applicable securities Laws.
     20.3 Filing and Recording of Assignments, etc.
     Buyer shall be solely responsible for all filings and the prompt recording
of assignments and other documents related to the transfer of the Assets as
contemplated hereunder, and for all fees connected therewith, including the fees
charged by any regulatory authority in connection with the change of operator,
and Buyer shall furnish certified copies of all such filed and/or recorded
documents to Seller. Seller shall not be responsible for any loss to Buyer
because of Buyer’s failure to file or record documents correctly or promptly.
Buyer shall promptly file all appropriate forms, declarations or bonds with
federal and state agencies relative to its assumption of operations and Seller
shall cooperate with Buyer in connection with such filings. Buyer shall also
comply with all notice provisions contained in the Leases or otherwise
applicable to the transfer of the Assets.
     20.4 Further Assurances and Records.
     (a) After the Closing, each of the Parties will execute, acknowledge and
deliver to the other such further instruments, and take such other action, as
may be reasonably requested in order to more effectively assure to said Party
all of the respective properties, rights, titles, interests, estates, and
privileges intended to be assigned, delivered or inuring to the benefit of such
Party in consummation of the transactions contemplated hereby. Without limiting
the foregoing, in the event the Exhibits and Schedules incorrectly or
insufficiently describe or reference a property or an interest intended to be
conveyed hereby as described in the definitions of “Leases”or “Real Property,
Personal Property and Incidental Rights,” Seller agrees to, within twenty
(20) days of Seller’s receipt of Buyer’s written request, together with
supporting documentation satisfactory to Seller, correct such Exhibit and/or
execute an amended assignment or other appropriate instruments necessary to
transfer the property or interest intended to be conveyed hereby to Buyer.
     (b) In the event that title to any of the Assets is incorrectly or
unintentionally held by Denbury Resources Inc., or any of its Affiliates,
Denbury Resources Inc. or any of its Affiliates shall take such further actions
and execute, acknowledge and deliver all such

- 49 -



--------------------------------------------------------------------------------



 



further documents as are reasonably requested by the other for carrying out the
purposes of this Agreement and consummation of the transactions contemplated
hereby.
     (c) Buyer agrees to maintain the files and records of Seller that are
acquired pursuant to this Agreement for seven (7) years after Closing. Buyer
shall provide Seller and its representatives reasonable access to and the right
to copy such files and records for the purposes of (i) preparing and delivering
any accounting provided for under this Agreement and adjusting, prorating and
settling the charges and credits provided for in this Agreement; (ii) complying
with any Law affecting the Assets prior to the Closing Date; (iii) preparing any
audit of the books and records of any third Persons relating to the Assets prior
to the Closing Date, or responding to any audit related to the Assets prepared
by such third Persons; (iv) preparing tax returns; (v) responding to or
disputing any tax audit related to the Assets; or (vi) asserting, defending or
otherwise dealing with any Claim or dispute under this Agreement or as to the
Assets.
     (d) To the extent not obtained or satisfied as of Closing, Seller agrees to
continue to use all reasonable efforts and to cooperate with Buyer’s efforts to
obtain for Buyer (i) access to files, records and data relating to the Assets in
the possession of third parties; and (ii) access to Wells operated by third
Persons for purposes of inspecting same; provided, however that Seller shall not
have any obligation under this paragraph to incur any cost or expense in
connection with its actions hereunder.
     (e) The Assets identified in Section 1.53(d) and 1.53(e) of the definition
of “Real Property, Personal Property and Incidental Rights” shall be made
available to Buyer within ten (10) business days after the Closing Date at a
location to be specified by Seller. Any reproduction, transportation, postage,
or delivery costs from Seller’s offices shall be at Buyer’s sole cost, risk and
expense
     (f) Buyer shall comply with all current and subsequently amended Laws
applicable to the Assets and shall promptly obtain and maintain all permits
required by Governmental Entities in connection with the Assets.
     (g) Seller shall use its all reasonable efforts to obtain the assignments
described in Exhibit “K” prior to Closing.
     20.5 Notices.
     Except as otherwise expressly provided herein, all communications required
or permitted under this Agreement shall be in writing and may be given by
personal delivery, facsimile, email, US mail (postage prepaid), or nationally
recognized delivery service, and any communication hereunder shall be deemed to
have been duly given and received when actually delivered to if during normal
business hours (or upon the next business day, if not during normal business
hours) the address of the Parties to be notified as set forth below and
addressed as follows:

- 50 -



--------------------------------------------------------------------------------



 



     If to Seller, as follows:

              Encore Operating, L.P.     5100 Tennyson Parkway     Suite 1200  
  Plano, Texas 75024
 
  Attention:   Ray Dubuisson
 
      Vice President-Legal
 
  Telephone:   (972)-673-2044
 
  Facsimile:   (972)-673-2299
 
  Email:   ray.dubuisson@denbury.com

     If to Buyer, as follows:

              Quantum Resources Management, LLC
 
  Attention:   Gregory Roden
 
      General Counsel     5 Houston Center     1401 McKinney Street    
Suite 2700     Houston, Texas 77010
 
  Telephone:   (713) 452-2230
 
  Facsimile:   (713) 452-2231
 
  Email:   groden@qracq.com

Any Party may, by written notice so delivered to the other, change the address
to which delivery shall thereafter be made.
     20.6 Incidental Expenses.
     Buyer shall bear and pay (i) all state or local government sales, transfer,
gross proceeds, or similar taxes incident to or caused by the transfer of the
Assets to Buyer, (ii) all documentary, transfer and other state and local
government taxes incident to the transfer of the Assets to Buyer; and (iii) all
filing, recording or registration fees for any assignment or conveyance
delivered hereunder. Each Party shall bear its own respective expenses incurred
in connection with the negotiation and Closing of this transaction, including
its own consultants’ fees, attorneys’ fees, accountants’ fees, and other similar
costs and expenses.
     20.7 Waiver.
     Except as otherwise expressly provided in this Agreement, (i) any of the
terms, provisions, covenants, representations, warranties or conditions hereof
may be waived only by a written instrument executed by the Party waiving
compliance, and (ii) the failure of any Party at any time or times to require
performance of any provision hereof shall in no manner affect such Party’s right
to enforce the same. No waiver by any Party of any condition, or of the breach
of any term, provision, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed

- 51 -



--------------------------------------------------------------------------------



 



to be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of the breach of any other term,
provision, covenant, representation or warranty.
     20.8 Binding Effect; Assignment.
     Subject to the other provisions of this Section 20.8, all the terms,
provisions, covenants, obligations, indemnities, representations, warranties and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
and shall be enforceable by, the Parties hereto and their respective successors
and assigns. This Agreement may not be assigned or transferred by Buyer or
Seller to any other Person, without the prior, express and written consent of
either Party, and such consent may be withheld for any reason, including
convenience. Notwithstanding the foregoing, the Buyer may elect to have all or
any portion of the Assets acquired hereunder assigned, at Closing, directly to
its designated Affiliate(s) provided that any such assignment shall be made
expressly subject to the terms and conditions of this Agreement and the terms
and conditions of this Agreement shall apply mutatis mutandis to any such
assignee in such assignment. Any attempt to assign this Agreement by Buyer or
Seller over the objection or without the express written consent of the other
Party shall be absolutely void. In the event, after Closing, Buyer sells,
assigns or otherwise transfers all or a portion of the Assets, this Agreement
shall remain in effect between Buyer and Seller as to all the Assets regardless
of such sale, assignment or transfer (and Buyer shall not be thereby released,
but shall remain obligated hereunder). Any sale, assignment or other transfer of
the Leases or other Assets shall also contain such other language as is
necessary to satisfy the terms and provisions of such Leases or the agreements
applicable to such Assets.
     20.9 Taxes.
     (a) Seller and Buyer recognize that an IRS Form 8594, Asset Acquisition
Statement, will be filed by Seller and Buyer, Seller and Buyer agree that the
adjusted Purchase Price shall be allocated among the Assets for tax purposes in
accordance with an allocation schedule which shall be prepared by Buyer and
delivered to Seller within ten (10) days following the determination of the
adjusted Purchase Price (the “Purchase Price Allocation Schedule”) as set forth
in Section 3.4. The Purchase Price Allocation Schedule shall be revised to take
into account adjustments to the Purchase Price and any indemnification payments.
Any dispute arising in connection with the Purchase Price Allocation Schedule
shall be resolved pursuant to procedures comparable to the procedures applicable
under Section 3.3(c). Seller and Buyer shall use the Purchase Price Allocation
Schedule in reporting this transaction to the applicable taxing authorities,
including IRS Form 8594 and any other information returns and supplements
thereto required to be filed under Section 1060 of the Internal Revenue Code of
1986 as amended and neither Seller nor Buyer shall file any tax return or
otherwise take any position for tax purposes that is inconsistent with the
Purchase Price Allocation Schedule.
     (b) Seller shall cause all items of income, gain, loss, deduction and
credit with respect to the Assets through the Effective Date to be reflected on
the federal income tax return of Seller (or if Seller is an entity disregarded
as separate from its owner, on the federal

- 52 -



--------------------------------------------------------------------------------



 



income tax return of its owner). For tax purposes, all such items shall be
allocated to the period up to and including the Effective Date, and to the
period after the Effective Date, by closing the books as of end of the Effective
Date.
     (c) Seller shall be responsible for all state, local and federal property,
ad valorem, excise, severance, and other similar taxes attributable to or
arising from the ownership or operation of the Assets prior to the Effective
Time. Buyer shall be responsible for all property, severance and other similar
taxes attributable to or arising from the ownership or operation of the Assets
on and after the Effective Time. Any Party which pays such taxes for the other
Party shall be entitled to prompt reimbursement upon evidence of such payment.
Each Party shall be responsible for its own federal and state income taxes, if
any, as may result from this transaction.
     (d) Seller acquired the Assets for use or consumption, and Seller has not
been engaged, nor held itself out as being engaged, in selling similar property
on a repeated or continuing basis. The Assets constitute an identifiable segment
of the Seller’s business within the meaning of Texas Comptroller’s Sales Tax
Rule 34 Tex. Admin. Code § 3.316(d) and accordingly, it is Seller’s opinion that
the sale of the Assets (other than any motor vehicles) is exempt from Texas
sales and use tax as an occasional sale pursuant to Texas Tax Code
151.304(b)(2).
     (e) If this transaction is determined to result in state sales or transfer
taxes, Buyer shall be solely responsible for any and all such taxes due on the
Assets acquired by Buyer by virtue of this transaction. If Buyer is assessed
such taxes, Buyer shall promptly remit same to the taxing authority. If Seller
is assessed such taxes, Buyer shall reimburse Seller for any such taxes paid by
Seller to the taxing authority.
     20.10 Audits.
     It is expressly understood and agreed that Seller retains its right to
receive its proportionate share of the proceeds attributable to the Assets from
any audits relating to activities prior to the Effective Time, and Seller shall
likewise pay its share of any costs attributable to the Assets and attributable
to the period prior to the Effective Time resulting from any such audits.
     20.11 Like-Kind Exchanges.
     Each Party consents to the other Party’s assignment of its rights and
obligations under this Agreement to its Qualified Intermediary (as that term is
defined in Section 1.1031(k)-l(g)(4)(v) of the Treasury Regulations) and/or to
its Qualified Exchange Accommodation Titleholder (as that term is defined in
Rev. Proc. 2007-37 issued effective September 15, 2000) in connection with
effectuation of a like-kind exchange, in whole or in part, as provided in
Section 1031 of the Code and the Treasury Regulations thereto, and if
applicable, Rev. Proc. 2000-37, 2000-2 C.B. 308 (Sept. 18, 2000), as amended by
Rev. Proc. 2004-51, 2004-33 I.R.B. 294 (Jul. 20, 2004) (a “Like-Kind Exchange
Transaction”).
However, Seller and Buyer acknowledge and agree that any assignment of this
Agreement to a Qualified Intermediary or Qualified Exchange Accommodation
Titleholder does not release

- 53 -



--------------------------------------------------------------------------------



 



either Party from any of its respective Liabilities and obligations to the other
Party under this Agreement. If requested by the other Party, each Party agrees
to cooperate with the other Party (to the extent reasonable) to attempt to
structure the transaction as a Like-Kind Exchange Transaction. If a Like-Kind
Exchange Transaction occurs, the Parties recognize that IRS Form 8824, Like-Kind
Exchanges, will be required to be filed, and each Party consents to the filing
of such Form and will fully cooperate, to the extent necessary, with the other
Party in filing such Form.
     20.12 Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. JURISDICTION AND VENUE WITH
RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER IN COLLIN COUNTY,
TEXAS.
     20.13 Entire Agreement.
     This Agreement embodies the entire agreement between the Parties and
replaces and supersedes all prior agreements, arrangements and understandings
related to the subject matter hereof, whether written or oral. No other
agreement, statement, or promise made by any Party, or to any employee, officer
or agent of any Party which is not contained in this Agreement shall be binding
or valid. This Agreement may be supplemented, altered, amended, modified or
revoked by a writing only, signed by the Parties hereto. The headings herein are
for convenience only and shall have no significance in the interpretation
hereof. The Parties stipulate and agree that this Agreement shall be deemed and
considered for all purposes, as prepared through the joint efforts of the
Parties, and shall not be construed against one Party or the other as a result
of the preparation, submittal or other event of negotiation, drafting or
execution thereof.
     20.14 Severability.
     If any provision of this Agreement is found by a court of competent
jurisdiction to be invalid or unenforceable, that provision will be deemed
modified to the extent necessary to make it valid and enforceable, and if it
cannot be so modified, it shall be deemed deleted and the remainder of the
Agreement shall continue and remain in full force and effect.
     20.15 Exhibits and Schedules.
     All Exhibits and Schedules attached to this Agreement, and the terms of
those Exhibits which are referred to in this Agreement, are made a part hereof
and incorporated herein by reference.
     20.16 Suspended Funds.
     (a) Closing, Seller shall transfer to Buyer all funds, if any, held by
Seller in suspense owing to third Persons on account of the sale of Hydrocarbons
from the Assets,

- 54 -



--------------------------------------------------------------------------------



 



together with all information in the possession of Seller identifying the funds.
Buyer upon receipt of the funds shall assume all responsibility for the payment
thereof to third Persons entitled to the same. Buyer shall indemnify and hold
Seller harmless for Claims and Liabilities relating to or arising out of Buyer’s
payment, mis-payment or failure to make payments of any such funds. Seller shall
indemnify and hold Seller harmless for Claims and Liabilities related to
wrongfully withheld suspended funds attributable to the period of time prior to
the Effective Time. Notwithstanding anything the contrary set forth herein, the
terms of this Section 20.16 shall survive the Closing.
     20.17 Survival.
     (a) Representations and Warranties. All of the representations, and
warranties of or by the Parties to this Agreement, excluding the special
warranty of title of Seller contained in Section 8.1, will survive the Closing
until one (1) year after the Closing Date (the “Expiration Date”), at which time
all such representations and warranties shall expire (the time periods set forth
in this Section 20.17(a) and Section 20.17(b) are each respectively a “Survival
Period”).
     (b) Covenants. Except as otherwise provided herein, the covenants and
agreements contained in this Agreement to the extent that, by their terms, they
are to be performed or complied with (i) prior to or on the Closing Date, shall
expire at Closing and (ii) after the Closing Date, shall expire on the later of
(x) the Expiration Date or (y) 60 days after the period in which such covenant
is to be performed.
     (c) Notwithstanding anything in this Agreement to the contrary, no Party
shall have any obligation to indemnify the other pursuant to Section 17.2 or
Section 17.3(as those provisions apply to the representations and warranties
only) unless a notice has been received by the indemnifying Party prior to the
end of the respective Survival Period.
     20.18 Subsequent Adjustments.
     Regardless of the date set for the Final Settlement, Buyer and Seller agree
that their intent is to allow for the earliest practical forwarding of revenue
and reimbursement of expenses between them, and Seller and Buyer recognize that
either may receive funds or pay expenses after the Final Settlement Date which
is properly the property or obligation of the other. Therefore, upon receipt of
net proceeds or payment of net expenses due to or payable by the other Party
hereto, whichever occurs first, Seller or Buyer, as the case may be, shall
submit a statement to the other Party hereto showing the relevant items of
income and expense with supporting documentation. Payment of any net amount due
by Seller or Buyer, as the case may be, on the basis thereof shall be made
within ten (10) days of receipt of the statement.
     20.19 Counterparts.
     This Agreement may be executed in any number of counterparts, and each and
every counterpart shall be deemed for all purposes one (1) agreement.

- 55 -



--------------------------------------------------------------------------------



 



     20.20 Subrogation.
     To the fullest extent allowed by Law and the applicable agreements with
third Persons, Seller grants Buyer a right of subrogation in all Claims or
rights Seller may have against third Persons to the extent they relate to the
Assumed Obligations.
     20.21 Government Reviews.
     The Parties have determined that the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), applies to this
transaction. Each will promptly file with the Federal Trade Commission and the
Department of Justice the required notifications, reports, and supplemental
information to comply, in all respects, with the requirements of the HSR Act.
Seller and Buyer shall in a timely manner (a) make all required filings, if any,
with and prepare applications to and conduct negotiations with, each
governmental agency as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby specifically including but not limited to the HSR Act, (b) provide such
information as each may reasonably request to make such filings, prepare such
applications and conduct such negotiations, and (c) request early termination or
waiver of any applicable waiting period under the HSR Act. Each party shall
cooperate with and use all commercially reasonable efforts to assist the other
with respect to such filings, applications and negotiations. Buyer will promptly
pay to the appropriate Government Entity all filing fees required of “acquiring
persons” under the HSR Act. Each Party will bear its own costs and expenses of
filing any required notifications.
     20.22 Change of Name.
     As promptly as practicable, but in any case within ninety (90) days after
the Closing Date, or after transfer of operations, whichever is later, Buyer
shall eliminate the names “Denbury Resources Inc.,” “Denbury,” “Encore
Operating, L.P.,” “EAP Operating, LLC,” “Encore Acquisition Company,” “Encore”
and any variants of these names from the Assets acquired pursuant to this
Agreement and, except with respect to such grace period for eliminating existing
usage, shall have no right to use any logos, trademarks or trade names belonging
to Seller or any of its Affiliates.
     20.23 Replacement of Bonds, Letters of Credit and Guarantees.
     The Parties understand that none of the bonds, letters of credit and
guarantees, if any, posted by Seller with Governmental Entities and relating to
the Assets may be transferable to Buyer. Within fifteen (15) Business Days
following Closing, Buyer shall obtain, or cause to be obtained in the name of
Buyer, replacements for such bonds, letters of credit and guarantees, to the
extent such replacements are necessary to permit the cancellation of the bonds,
letters of credit and guarantees posted by Seller or to consummate the
transactions contemplated by this Agreement.
     20.24 No Third-Party Beneficiaries.
     Nothing in this Agreement shall entitle any Person other than Buyer and
Seller to any Claims, remedy or right of any kind, except as to those rights
expressly provided to Seller

- 56 -



--------------------------------------------------------------------------------



 



Indemnitees and Buyer Indemnitees (provided, however, any Indemnity Claim
hereunder on behalf of a Seller Indemnitee or a Buyer Indemnitee must be made
and administered by a Party to this Agreement).
[Signature Page to Follow]

- 57 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

            SELLER:

Encore Operating, L.P.       By:   EAP Operating, LLC         Its General
Partner              By:   /s/ H. Raymond Dubuisson         Name:   H. Raymond
Dubuisson        Title:   Vice President-Legal        BUYER:

Quantum Resources Management, LLC
      By:   /s/ Mark P. Castiglione       Mark P. Castiglione,        Vice
President-Business Development     

     Denbury Resources Inc. executes this Agreement solely for the limited
purpose provided in Section 20.4(b) and none other.

            Denbury Resources Inc.
      By:   /s/ H. Raymond Dubuisson        H. Raymond Dubuisson,        Vice
President-Legal     

- 58 -